 

Exhibit 10.3

 

EXECUTION VERSION

 







 

 

$60,000,000

 

CREDIT AGREEMENT
dated as of August 8, 2012,

 

by and among

 

The Gas Company, LLC, 

as Borrower,

 

the Lenders referred to herein,
as Lenders,
and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender

 

WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Book Manager

  



 

 

 

 

 

 

ARTICLE I DEFINITIONS 1       SECTION 1.1. Definitions 1 SECTION 1.2. Other
Definitions and Provisions 24 SECTION 1.3. Accounting Terms 24 SECTION 1.4. UCC
Terms 25 SECTION 1.5. Rounding 25 SECTION 1.6. References to Agreement and Laws
25 SECTION 1.7. Times of Day 25 SECTION 1.8. Letter of Credit Amounts 25 SECTION
1.9. Guaranty Obligations 25 SECTION 1.10. Covenant Compliance Generally 25    
ARTICLE II REVOLVING CREDIT FACILITY 26       SECTION 2.1. Revolving Credit
Loans 26 SECTION 2.2. Swingline Loans 26 SECTION 2.3. Procedure for Advances of
Revolving Credit Loans and Swingline Loans 27 SECTION 2.4. Repayment and
Prepayment of Revolving Credit and Swingline Loans 28 SECTION 2.5. Permanent
Reduction of the Revolving Credit Commitment 30 SECTION 2.6. Termination of
Revolving Credit Facility 30     ARTICLE III LETTER OF CREDIT FACILITY 31      
SECTION 3.1. Letter of Credit Commitment 31 SECTION 3.2. Procedure for Issuance
of Letters of Credit 31 SECTION 3.3. Commissions and Other Charges 32 SECTION
3.4. Letter of Credit Participations 32 SECTION 3.5. Reimbursement Obligation of
the Borrower 33 SECTION 3.6. Obligations Absolute 33 SECTION 3.7. Effect of
Letter of Credit Application 34     ARTICLE IV GENERAL LOAN PROVISIONS 34      
SECTION 4.1. Interest 34 SECTION 4.2. Notice and Manner of Conversion or
Continuation of Loans 36 SECTION 4.3. Fees 36

 

 

 

 

SECTION 4.4. Manner of Payment 36 SECTION 4.5. Evidence of Indebtedness 37
SECTION 4.6. Adjustments 37 SECTION 4.7. Obligations of Lenders 38 SECTION 4.8.
Changed Circumstances 39 SECTION 4.9. Indemnity 40 SECTION 4.10. Increased Costs
40 SECTION 4.11. Taxes 41 SECTION 4.12. Mitigation Obligations; Replacement of
Lenders 44 SECTION 4.13. Incremental Loans 45 SECTION 4.14. Cash Collateral. 47
SECTION 4.15. Defaulting Lenders 48     ARTICLE V CONDITIONS OF SIGNING AND
BORROWING 50       SECTION 5.1. Conditions to Signing 50 SECTION 5.2. Conditions
to All Extensions of Credit 54     ARTICLE VI REPRESENTATIONS AND WARRANTIES OF
THE CREDIT PARTIES 54       SECTION 6.1. Organization; Power; Qualification 55
SECTION 6.2. Ownership 55 SECTION 6.3. Authorization Enforceability 55 SECTION
6.4. Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. 55
SECTION 6.5. Compliance with Law; Governmental Approvals 56 SECTION 6.6. Tax
Returns and Payments 56 SECTION 6.7. Capital Structure 56 SECTION 6.8.
Environmental Matters 56 SECTION 6.9. Employee Benefit Matters 57 SECTION 6.10.
Margin Stock 58 SECTION 6.11. Government Regulation 58 SECTION 6.12. Material
Contracts 58 SECTION 6.13. Employee Relations 58 SECTION 6.14. Burdensome
Provisions 59 SECTION 6.15. Financial Statements 59 SECTION 6.16. No Material
Adverse Change 59 SECTION 6.17. Solvency 59

 

 

 

 

SECTION 6.18. Titles to Properties 59 SECTION 6.19. Litigation 59 SECTION 6.20.
OFAC 59 SECTION 6.21. Absence of Defaults 60 SECTION 6.22. Senior Indebtedness
Status 60 SECTION 6.23. Investment Bankers’ and Similar Fees 60 SECTION 6.24.
Disclosure 60 SECTION 6.25. Bank Accounts and Securities Accounts 60 SECTION
6.26. Agreements with Affiliates 60 SECTION 6.27. Existing Indebtedness;
Existing Liens 61 SECTION 6.28. Policies of Insurance 61 SECTION 6.29. No
Agreements to Sell Assets; Etc. 61 SECTION 6.30. Creation, Perfection and
Priority of Liens 61     ARTICLE VII AFFIRMATIVE COVENANTS 61       SECTION 7.1.
Financial Statements and Budgets 61 SECTION 7.2. Certificates; Other Reports 62
SECTION 7.3. Notice of Litigation and Other Matters 63 SECTION 7.4. Preservation
of Corporate Existence and Related Matters 64 SECTION 7.5. Maintenance of
Property and Licenses 64 SECTION 7.6. Insurance 65 SECTION 7.7. Accounting
Methods and Financial Records 65 SECTION 7.8. Payment of Taxes and Other
Obligations 65 SECTION 7.9. Compliance with Laws and Approvals 65 SECTION 7.10.
Environmental Laws 65 SECTION 7.11. Compliance with ERISA 66 SECTION 7.12.
Compliance with Agreements 66 SECTION 7.13. Visits and Inspections 66 SECTION
7.14. Additional Subsidiaries and Real Property 66 SECTION 7.15. Use of Proceeds
67 SECTION 7.16. Reserved 67 SECTION 7.17. Corporate Governance 67 SECTION 7.18.
Further Assurances 67 SECTION 7.19. Post Signing Matters 67

 

 

 

 

ARTICLE VIII NEGATIVE COVENANTS 68       SECTION 8.1. Indebtedness 68 SECTION
8.2. Liens 69 SECTION 8.3. Investments 71 SECTION 8.4. Fundamental Changes 71
SECTION 8.5. Asset Dispositions 72 SECTION 8.6. Restricted Payments 72 SECTION
8.7. Transactions with Affiliates 73 SECTION 8.8. Accounting Changes;
Organizational Documents 74 SECTION 8.9. Payments and Modifications of
Subordinated Indebtedness 74 SECTION 8.10. No Further Negative Pledges;
Restrictive Agreements 74 SECTION 8.11. Nature of Business 75 SECTION 8.12.
Amendments of Other Documents 75 SECTION 8.13. Sale Leasebacks 75 SECTION 8.14.
Reserved 75 SECTION 8.15. Financial Covenants 75 SECTION 8.16. Disposal of
Subsidiary Interests 76 SECTION 8.17. Accounts 76 SECTION 8.18. Jurisdiction of
Formation 76 SECTION 8.19. Foreign Assets Control Regulations 76     ARTICLE IX
DEFAULT AND REMEDIES 76       SECTION 9.1. Events of Default 76 SECTION 9.2.
Remedies 78 SECTION 9.3. Rights and Remedies Cumulative; Non-Waiver; etc. 79
SECTION 9.4. Crediting of Payments and Proceeds 80 SECTION 9.5. Administrative
Agent May File Proofs of Claim 81 SECTION 9.6. Credit Bidding 81     ARTICLE X
THE ADMINISTRATIVE AGENT 82       SECTION 10.1. Appointment and Authority 82
SECTION 10.2. Rights as a Lender 82 SECTION 10.3. Exculpatory Provisions 82
SECTION 10.4. Reliance by the Administrative Agent 83 SECTION 10.5. Delegation
of Duties 84 SECTION 10.6. Resignation of Administrative Agent 84

 

 

 

 

SECTION 10.7. Non-Reliance on Administrative Agent and Other Lenders 85 SECTION
10.8. No Other Duties, etc. 85 SECTION 10.9. Collateral and Guaranty Matters 85
SECTION 10.10. Secured Hedge Agreements and Secured Cash Management Agreements
86 SECTION 10.11. Intercreditor Agreement 86     ARTICLE XI MISCELLANEOUS 86    
  SECTION 11.1. Notices 86 SECTION 11.2. Amendments, Waivers and Consents 89
SECTION 11.3. Expenses; Indemnity 91 SECTION 11.4. Right of Setoff 93 SECTION
11.5. Governing Law; Jurisdiction, Etc. 93 SECTION 11.6. Waiver of Jury Trial 94
SECTION 11.7. Reversal of Payments 94 SECTION 11.8. Injunctive Relief 94 SECTION
11.9. Accounting Matters 94 SECTION 11.10. Successors and Assigns;
Participations 95 SECTION 11.11. Treatment of Certain Information;
Confidentiality 100 SECTION 11.12. Performance of Duties 100 SECTION 11.13. All
Powers Coupled with Interest 100 SECTION 11.14. Survival 100 SECTION 11.15.
Titles and Captions 101 SECTION 11.16. Severability of Provisions 101 SECTION
11.17. Counterparts; Integration; Effectiveness; Electronic Execution 101
SECTION 11.18. Term of Agreement 101 SECTION 11.19. USA PATRIOT Act 102 SECTION
11.20. Independent Effect of Covenants 102 SECTION 11.21. Inconsistencies with
Other Documents 102 SECTION 11.22. Effective Date 102

 

 

 

 

EXHIBITS

 

Exhibit H – Form of Subsidiary Agreement

 

SCHEDULES

 

Schedule 1.1- Commitments

 

 

 

 

CREDIT AGREEMENT, dated as of August 8, 2012, by and among The Gas Company, LLC,
a Hawaii limited liability company, as Borrower, the lenders who are party to
this Agreement and the lenders who may become a party to this Agreement pursuant
to the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.

 

STATEMENT OF PURPOSE

 

The Administrative Agent and the Lenders party hereto have agreed, to extend
certain credit facilities to the Borrower, subject to the terms and conditions
hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows::

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1.          Definitions. The following terms when used in this
Agreement shall have the meanings assigned to them below:

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person or any of its Subsidiaries.
The term “control” means (a) the power to vote 10% or more of the securities or
other equity interests of a Person having ordinary voting power, or (b) the
possession, directly or indirectly, of any other power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise. The terms “controlling” and
“controlled” have meanings correlative thereto.

 

“Agent Parties” has the meaning set forth in Section 11.1(e)(ii).

 

“Aggregate Cash Available for Distribution” means, as of any date of
determination, the sum of (i) $6,500,000 for the fiscal quarters which commenced
prior to June 30, 2012 and (ii) (a) the aggregate amount of Cash Available for
Distribution for the fiscal quarters which commenced after June 30, 2012 and
prior to such date of determination, minus (b) the aggregate amount of
Restricted Payments made pursuant to clauses (iii), (iv) and (v) of Section
8.6(c) and Investments made pursuant to Section 8.3(i) during such fiscal
quarters. It being understood and agreed that, for the purposes of determining
the portion of “Aggregate Cash Available for Distribution” allocable to the
fiscal quarter commencing July 1, 2012, the negative covenants contained in
Sections 8.3 and 8.6 shall be deemed to be effective as of July 1, 2012.

 

“Agreement” means this credit agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

 

 

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations having the force of law and orders of Governmental
Authorities and all binding orders and decrees of all arbitrators.

 

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Indebtedness to Consolidated
Capitalization Ratio:

 

Pricing
Level  Consolidated Total
Indebtedness to
Consolidated
Capitalization Ratio  Commitment
Fee   LIBOR
+   Base Rate
+  I  Less than 10%   0.175%   1.250%   0.250% II  Greater than or equal to 10%
but less than 20%   0.200%   1.375%   0.375% III  Greater than or equal to 20%
but less than 40%   0.225%   1.500%   0.500% IV  Greater than or equal to 40%
but less than 60%   0.275%   1.875%   0.875% V  Greater than or equal to 60% 
 0.350%   2.250%   1.250%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) 10 Business Days after the day by which the Borrower
is required to provide an Officer’s Compliance Certificate pursuant to Section
7.2(a) for the most recently ended fiscal quarter of the Borrower; provided that
(a) the Applicable Margin shall be based on Pricing Level III until the first
Calculation Date occurring after the Signing Date and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Total Indebtedness to
Consolidated Capitalization Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, and
(b) if the Borrower fails to provide the Officer’s Compliance Certificate as
required by Section 7.2(a) for the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date, the Applicable Margin from
such Calculation Date shall be based on Pricing Level V until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Consolidated Total
Indebtedness to Consolidated Capitalization Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding such Calculation Date.
The Applicable Margin shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Applicable Margin shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued.

 

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 or 7.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) the Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Total Indebtedness
to Consolidated Capitalization Ratio in the corrected Officer’s Compliance
Certificate were applicable for such Applicable Period, and (z) the Borrower
shall immediately and retroactively be obligated to pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 4.4.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Sections 4.1(c) and 9.2 nor any of their other rights
under this Agreement. The Borrower’s obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

 

2

 

 

“Applicable Period” has the meaning set forth in the definition of “Applicable
Margin”.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner, and its successors.

 

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Subsidiary thereof whether by sale, lease, transfer or otherwise,
and any issuance of Capital Stock by any Subsidiary of the Borrower to any
Person that is not a Credit Party or any Subsidiary thereof. The term “Asset
Disposition” shall not include (a) any Equity Issuance, (b) the sale of
inventory in the ordinary course of business, (c) the transfer of assets to the
Borrower or any Subsidiary Guarantor pursuant to any other transaction permitted
pursuant to Section 8.4, (d) the write-off, discount, sale or other disposition
of defaulted or past-due receivables and similar obligations in the ordinary
course of business and not undertaken as part of an accounts receivable
financing transaction, (e) the disposition of any Hedge Agreement, (f)
dispositions of Investments in cash and Cash Equivalents, and (f) the transfer
by any Credit Party of its assets to any other Credit Party.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit G or any other form approved by the Administrative
Agent.

 

“Attributable Indebtedness” means, on any date of determination in respect of
any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 4.8 shall remain in
effect, LIBOR for an Interest Period of one month plus 1%; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

 

“Borrower” means The Gas Company, LLC, a Hawaii limited liability company.

 

“Borrower Materials” has the meaning assigned thereto in Section 7.2.

 

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina, Honolulu, Hawaii and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR, any day that is a Business Day
described in clause (a) and that is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

 

3

 

 

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

 

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.

 

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP, net of any Net Cash Proceeds received from all dispositions of
Capital Assets during such period (to the extent permitted hereunder) that have
been reinvested pursuant to Section 2.4(b)(iii); provided that Capital
Expenditures shall not be less than zero.

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

 

“Cash Available for Distribution” means, for any fiscal quarter, the sum
(without duplication) of:

 

(a)          Net Cash Flow from Operating Activities during such fiscal quarter;

 

(b)          less Restricted Payments made pursuant to Section 8.6(c)(ii) during
such fiscal quarter;

 

(c)          plus Restricted Payments made pursuant to Section 8.6(c)(iii)
during such fiscal quarter;

 

(d)          plus payments of principal received by the Borrower pursuant to the
Intercompany Loan Agreement during such fiscal quarter;

 

(e)          less principal payments made by the Borrower or its Subsidiaries in
respect of Indebtedness and Guaranty Obligations in respect of Indebtedness
during such fiscal quarter; and

 

(f)          less Capital Expenditures and asset purchases of the Borrower and
its Subsidiaries during such fiscal quarter (except to the extent attributable
to the incurrence of Capital Lease obligations or otherwise financed by
incurring Indebtedness; provided that if, on an aggregate basis, the total
amount of Indebtedness (including Capital Lease obligations) that financed all
Capital Expenditures and asset purchases of the Borrower and its Subsidiaries on
and after July 1, 2012, through the end of such fiscal quarter exceeds 70% of
the aggregate amount of all such Capital Expenditures and asset purchases, this
exception shall in no event be greater than 70% of the aggregate amount of such
Capital Expenditures and asset purchases of the Borrower and its Subsidiaries on
and after July 1, 2012 through, the end of such fiscal quarter).

 

4

 

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for Letter of Credit Obligations or obligations of
the Lenders to fund participations in respect of Letter of Credit Obligations,
cash or deposit account balances or, if the Administrative Agent and the Issuing
Lender shall agree, in their reasonable discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Issuing Lender. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such Cash Collateral and other credit support.

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within 180 days from the date of acquisition thereof, (b) commercial
paper maturing no more than 180 days from the date of creation thereof and
currently having the highest rating obtainable from either S&P or Moody’s,
(c) certificates of deposit maturing no more than 180 days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank, or (d) time
deposits maturing no more than 30 days from the date of creation thereof with
commercial banks or savings banks or savings and loan associations each having
membership either in the FDIC or the deposits of which are insured by the FDIC
and in amounts not exceeding the maximum amounts of insurance thereunder.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.

 

“Change in Control” means (1) the Sponsor shall cease to directly or indirectly
own and control more than 50% of the economic and voting interests in HGC, (2)
the failure of HGC to own 100% of outstanding equity interests of the Borrower
or (3) the failure of the Sponsor to be entitled, directly or indirectly,
whether through ownership of membership interests, contract or otherwise, to
direct or cause the direction of the management and policies of the Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan or Swingline Loan.

 

5

 

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

“Collateral Agent” means Wells Fargo Bank, National Association, as collateral
agent under the Intercreditor Agreement, and its successors and permitted
assigns in such capacity.

 

“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).

 

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage.

 

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments of such Lenders.

 

“Communications” has the meaning set forth in Section 11.1(e)(ii).

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated Capitalization” means, as of any date of determination, the sum of
(i) Consolidated Total Indebtedness and (ii) Consolidated Net Worth.

 

“Consolidated EBITDA” means, for any fiscal quarter, for the Borrower and its
Subsidiaries in accordance with GAAP and determined on a Consolidated basis,
Consolidated Net Income for such fiscal quarter adjusted for, to the extent used
in determining Consolidated Net Income for such fiscal quarter:

 

(i) any extraordinary gains/losses and generally non-recurring income/expense
and any unrealized gains/losses for derivatives during the relevant fiscal
quarter;

 

(ii) depreciation, amortization and other non-cash charges or losses of the
Borrower and its Subsidiaries (including, but not limited to, the non-cash
portion of net periodic defined benefit costs, bad debt expense net of cash
recoveries, deferred rent, amortization of debt financing costs and asset
retirement obligations) during the relevant fiscal quarter;

 

(iii) provision/benefit for current and deferred income taxes (both state and
federal) during the relevant fiscal quarter;

 

(iv) Consolidated Interest Expense, net of interest income, during the relevant
fiscal quarter;

 

(v) Indebtedness-related fees (which includes, but is not limited to, commitment
fees and agency fees) during the relevant fiscal quarter; and

 

(vi) expenses incurred under the Management Agreement during the relevant fiscal
quarter.

 

6

 

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of 4 consecutive fiscal
quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of 4 consecutive fiscal quarters ending on or
immediately prior to such date.

 

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedge Agreements) for such period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), and (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes.

 

“Consolidated Net Worth” means, as of any date of determination with respect to
the Borrower and its Subsidiaries, (i) the sum of all amounts that would, in
conformity with GAAP, be included on the Consolidated balance sheet of the
Borrower and its Subsidiaries under “stockholders’ equity” or such similar
caption on such date and minus (ii) accumulated other comprehensive income (or
loss) determined on a Consolidated basis, without duplication, in accordance
with GAAP.

 

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Subsidiaries.

 

“Consolidated Total Indebtedness to Consolidated Capitalization Ratio” means, as
of any date of determination, the ratio of (a) Consolidated Total Indebtedness
on such date to (b) Consolidated Capitalization on such date.

 

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the Letter of Credit Facility.

 

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

7

 

 

“Default” means any of the events specified in Section 9.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in Letter of Credit Obligations or participations in Swingline
Loans required to be funded by it hereunder within two Business Days of the date
such Loans or participations were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 4.15(b)) upon delivery of written notice
of such determination to the Borrower, the Issuing Lender, the Swingline Lender
and each Lender.

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a)  matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the
Revolving Credit Maturity Date; provided, that if such Capital Stock is issued
pursuant to a plan for the benefit of the Borrower or its Subsidiaries or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by the Borrower or its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.

 

8

 

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

 

“Effective Date” has the meaning set forth in Section 11.22.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.10(b)(ii), (iv) and (v) (subject to such consents, if
any, as may be required under Section 11.10 (b)(ii)).

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any Subsidiary or (b) any Pension Plan or Multiemployer Plan that has at any
time within the preceding 7 years been maintained, funded or administered for
the employees of any Credit Party or any current or former ERISA Affiliate.

 

“Environmental Claims” means any and all administrative, judicial or arbitral
actions, suits, demands, demand letters, claims, liens, written notices of
noncompliance or violation, investigations (other than internal reports prepared
by any Person in the ordinary course of business and not in response to any
third party action or request of any kind) or proceedings by any Person relating
in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law or relating to the actual or alleged presence of or
exposure to Hazardous Materials, including, without limitation, any and all
claims by Governmental Authorities for enforcement, cleanup, removal, response,
remedial or other actions or damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from Hazardous Materials
or arising from alleged injury or threat of injury to human health or the
environment.

 

“Environmental Laws” means any and all Applicable Laws, relating to the
protection of human health (with respect to exposure to Hazardous Materials) or
the environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Equity Issuance” means (a) any issuance by any Credit Party or any Subsidiary
thereof to any Person that is not a Credit Party or a Subsidiary thereof, of
(i) shares of its Capital Stock, (ii) any shares of its Capital Stock pursuant
to the exercise of options or warrants or (iii) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity and (b) any capital
contribution from any Person that is not a Credit Party into any Credit Party or
any Subsidiary thereof. The term “Equity Issuance” shall not include (A) any
Asset Disposition or (B) any Debt Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

 

9

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Credit Party or any of its Subsidiaries is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b) of ERISA.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.

 

“Event of Default” means any of the events specified in Section 9.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Entity” means any of Macquarie Group Limited, or any Subsidiary or
Affiliate thereof (including without limitation, any fund managed or controlled
thereby, or any investment scheme or similar vehicle or separate managed account
related thereto).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise Taxes
and branch profits Taxes, in each case, imposed (i) by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located or (ii) by any
jurisdiction as a result of a connection between the Administrative Agent, such
Lender, the Issuing Lender or such other recipient of any payment and such
jurisdiction (other than a connection resulting solely from negotiating,
executing, delivering or performing its obligations or receiving a payment
under, or enforcing, this Agreement, any Note or any other Loan Document),
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 4.12(b)), any withholding Tax that is
imposed on amounts payable to such Foreign Lender pursuant to a law in effect at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 4.11(a), (c) Taxes attributable to the
Administrative Agent’s, such Lender’s or any other recipient’s failure to comply
with Section 4.11(e) and (d) any Taxes imposed under FATCA.

 

“Existing HGC Loan Agreement” means the Amended and Restated Loan Agreement
dated as of June 7, 2006 among HGC, as borrower, MGH, the lenders from time to
time party thereto and Dresdner Bank AG London Branch, as administrative agent
thereunder.

 

“Existing Revolving Credit Facility” means that certain $10,000,000 unsecured
credit facility, dated as of April 10, 2007, among the Borrower and First
Hawaiian Bank, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Existing TGC Loan Agreement” means the Amended and Restated Loan Agreement
dated June 7, 2006, by and among the Borrower, MGH, the lenders from time to
time parties thereto, and Dresdner Bank AG London Branch, as administrative
agent thereunder.

 

10

 

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the Letter of Credit Obligations then outstanding and
(iii) such Lender’s Revolving Credit Commitment Percentage of the Swingline
Loans then outstanding, or (b) the making of any Loan or participation in any
Letter of Credit by such Lender, as the context requires.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor version that is substantively comparable), and any
current or future regulations or official interpretations thereof (including any
Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the IRS
thereunder as a precondition to relief or exemption from Taxes under such
provisions).

 

“FDIC” means the Federal Deposit Insurance Corporation or any successor thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.

 

“Fee Letter” means the separate fee letter agreement dated June 25, 2012 among
the Borrower, the Administrative Agent and the Arranger.

 

“FEMA” means the Federal Emergency Management Agency and any successor thereto.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on each December 31.

 

“Foreign Lender” means (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, any Lender
that is organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding Letter of Credit Obligations other than
Letter of Credit Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Revolving Credit Commitment Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

11

 

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranty Agreement” means any guarantee agreement entered by any guarantor in
connection with this Agreement, including the MHGCI Guaranty Agreement and any
Subsidiary Guaranty Agreement.

 

“Guaranty Obligation” means, with respect to any Person, any obligation (except
the endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person;

 

(a) to purchase such Indebtedness or obligation or any property constituting
security therefor;

 

(b) to advance or supply funds (1) for the purchase or payment of such
Indebtedness or obligation, or (2) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

 

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Indebtedness or obligation of the ability
of any other Person to make payment of the Indebtedness or obligation; or

 

(d) otherwise to assure the owner of such Indebtedness or obligation against
loss in respect thereof.

 

In any computation of the Indebtedness or other liabilities of the obligor under
any Guaranty Agreement, the Indebtedness or other obligations that are the
subject of such Guaranty Agreement shall be assumed to be direct obligations of
such obligor.

 

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, crude oil, petroleum, petroleum products or by-products or wastes,
natural gas, synthetic natural gas, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

12

 

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

 

“Hedge Bank” means any Person that, at the time it enters into a Hedge Agreement
permitted under Article VIII, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Hedge Agreement.

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“HGC” means HGC Holdings LLC, a Hawaii limited liability company.

 

“HGC Credit Agreement” means the credit agreement among HGC, as borrower; the
several banks and other financial institutions from time to time parties
thereto, as lenders; and Wells Fargo, as administrative agent for such lenders.

 

“Indemnitee” has the meaning set forth in Section 11.3(b).

 

“Increased Amount Date” has the meaning assigned thereto in Section 4.13.

 

“Incremental Lender” has the meaning assigned thereto in Section 4.13.

 

“Incremental Loans” has the meaning assigned thereto in Section 4.13.

 

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 4.13.

 

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 4.13.

 

“Indebtedness” means, with respect to any Person, at any time, without
duplication:

 

(a)          its liabilities for borrowed money and its redemption obligations
in respect of mandatorily redeemable Preferred Stock;

 

13

 

 

(b)          its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

 

(c)          all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;

 

(d)          all liabilities for borrowed money secured by any Lien with respect
to any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);

 

(e)          all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money); and

 

(f)          any Guaranty Obligation of such Person with respect to liabilities
of a type described in any of clauses (a) through (e) hereof.

 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

 

“Intercompany Loan Agreement” means the Credit Agreement dated as of March 31,
2008 between the Sponsor and the Borrower as in effect on the Signing Date.

 

“Intercreditor Agreement” means the Intercreditor and Collateral Agency
Agreement dated as of the date hereof among the Administrative Agent, the
holders of the TGC Notes and the Collateral Agent and acknowledged by the
Borrower.

 

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

 

“Investment” has the meaning set forth in Section 8.3.

 

“IRS” means the United States Internal Revenue Service, or any successor
thereto.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” means with respect to Letters of Credit issued hereunder on or
after the Signing Date, Wells Fargo, in its capacity as issuer thereof, or any
successor thereto.

 

“Lender” means each Person executing this Agreement as a Lender on the Signing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

 

14

 

 

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 4.13.

 

“Lender Parties” means, collectively, the Administrative Agent, the Lenders (and
any other lenders from time to time party hereto), the Issuing Lender, the Hedge
Banks, the Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 10.5, and, in each
case, their respective successors and permitted assigns.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.

 

“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.

 

“Letter of Credit Commitment” means the lesser of (a) $30,000,000 and (b) the
Revolving Credit Commitment.

 

“Letter of Credit Facility” means the letter of credit facility established
pursuant to Article III.

 

“Letter of Credit Obligations” means at any time, an amount equal to the sum of
(a) the aggregate undrawn and unexpired amount of the then outstanding Letters
of Credit and (b) the aggregate amount of drawings under Letters of Credit which
have not then been reimbursed pursuant to Section 3.5.

 

“Letter of Credit Participants” means the collective reference to all the
Revolving Credit Lenders other than the Issuing Lender.

 

“LIBOR” means,

 

(a)          for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) 2 Business Days prior to the first day of
the applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$3,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) 2 Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period.

 

15

 

 

(b)          for any interest rate calculation with respect to a Base Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars in minimum amounts of at least $3,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day.
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $3,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

“LIBOR Market Index Rate” means, for any day, LIBOR with a one-month maturity
for dollar deposits of $3,000,000.

 

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate = LIBOR   1.00-Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Fee Letter, and each other
document, instrument, certificate and agreement executed and delivered by the
Credit Parties or any of their respective Subsidiaries in favor of or provided
to the Administrative Agent or any Lender Party in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Secured Hedge Agreement and any Secured Cash Management Agreement), all as may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.

 

“Management Agreement” means that certain Corporate Allocation Policy
Infrastructure and Specialized Funds, dated as of December 2004 (as amended on
April 24, 2008) as in effect on the Signing Date.

 

“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the properties, business,
operations or financial condition of such Persons, taken as a whole, (b) a
material impairment of the ability of any such Person to perform its obligations
under the Loan Documents to which it is a party, (c) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document or (d) an impairment of the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Document to which it is a
party.

 

16

 

 

“Material Contract” means (a) any contract or other agreement, written or oral,
of any Credit Party or any of its Subsidiaries involving monetary liability of
or to any such Person in an amount in excess of $5,000,000 per annum, provided
that in connection with any Hedge Agreement such monetary liability shall be
calculated at its Hedge Termination Value, or (b) any other contract or
agreement, written or oral, of any Credit Party or any of its Subsidiaries the
failure to comply with which could reasonably be expected to have a Material
Adverse Effect.

 

“MGH” means Macquarie Gas Holdings LLC.

 

“MHGCI” means Macquarie HGC Investment LLC.

 

“MHGCI Guaranty Agreement” means the unconditional guaranty agreement of even
date herewith executed by MHGCI in favor of the Administrative Agent, for the
ratable benefit of the Lender Parties, which shall be in form and substance
acceptable to the Administrative Agent, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
reasonably determined by the Administrative Agent and the Issuing Lender.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party or any Subsidiary, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and executed by
such Credit Party or such Subsidiary in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, as any such document may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding 7 years.

 

“Net Cash Flow from Operating Activities” means, with respect to the Borrower
and its Subsidiaries for any period, the net cash flow from operating activities
of the Borrower and its Subsidiaries during such period, as determined in
accordance with GAAP.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by a
Governmental Authority as a result of such transaction, (ii) all reasonable and
customary out-of-pocket fees and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Equity Issuance or
Debt Issuance, the gross cash proceeds received by any Credit Party or any of
its Subsidiaries therefrom less all reasonable and customary out-of-pocket
legal, underwriting and other fees and expenses incurred in connection
therewith.

 

17

 

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (ii) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means the collective reference to the Revolving Credit Notes and any
Swingline Note.

 

“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
4.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the Letter of
Credit Obligations and (c) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders or the Administrative Agent, in each case
under any Loan Document, with respect to any Loan or Letter of Credit of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower substantially in the form attached as Exhibit F.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes arising from any payment made hereunder or under
any other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are imposed in connection with an assignment (other than an
assignment pursuant to a request by the Borrower under Section 4.12(b)).

 

“Participant” has the meaning assigned thereto in Section 11.10(d).

 

“Participant Register” has the meaning assigned thereto in Section 11.10(e).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

18

 

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding 7 years been maintained, funded or administered for the employees of
any Credit Party or any current or former ERISA Affiliates.

 

“Permitted Liens” means the Liens permitted pursuant to Section 8.2.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Platform” has the meaning assigned thereto in Section 7.2.

 

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such Prime Rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Register” has the meaning assigned thereto in Section 11.10(c).

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposure
representing more than 50% of the Total Credit Exposure of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Resignation Effective Date” has the meaning set forth in Section 10.6(a).

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, principal accounting officer,
treasurer or assistant treasurer of such Person or any other officer of such
Person reasonably acceptable to the Administrative Agent. Any document delivered
hereunder or under any other Loan Document that is signed by a Responsible
Officer of a Person shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Person and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Person.

 

19

 

 

“Restricted Payment” has the meaning assigned thereto in Section 8.6.

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 4.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitments of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 4.13). The individual
Revolving Credit Commitment of each Lender on the Signing Date is set forth on
Schedule 1.1. The aggregate Revolving Credit Commitment of all the Revolving
Credit Lenders on the Effective Date shall be $60,000,000.

 

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitment of all the Revolving Credit Lenders.

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in Letter of
Credit Obligations and Swingline Loans at such time.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 4.13).

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

 

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

“Revolving Credit Maturity Date” means the earliest to occur of (a) August 8,
2017, (b) the failure of the conditions contained in Sections 5.2(d) and (f) to
be satisfied within one year of the Signing Date, (c) the date of termination of
the entire Revolving Credit Commitment by the Borrower pursuant to Section 2.5,
or (d) the date of termination of the Revolving Credit Commitment pursuant to
Section 9.2(a).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any amendments, supplements and modifications thereto, any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

 

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any Letter of Credit
Obligations on any date, the aggregate outstanding amount thereof on such date
after giving effect to any Extensions of Credit occurring on such date and any
other changes in the aggregate amount of the Letter of Credit Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

 

20

 

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Company Inc. and any successor thereto.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Hedge Agreement permitted under Article
VIII, in each case that is entered into by and between any Credit Party and any
Hedge Bank.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) any other
Senior Secured Obligations (as defined in the Intercreditor Agreement) and (c)
all existing or future payment and other obligations owing by any Credit Party
under (i) any Secured Hedge Agreement and (ii) any Secured Cash Management
Agreement.

 

“Secured Parties” means, collectively, the Lender Parties, the holders of the
TGC Notes and any other holder from time to time of any Secured Obligations and,
in each case, their respective successors and permitted assigns.

 

“Security Agreement” means the security agreement of even date herewith executed
by the Credit Parties in favor of the Collateral Agent, for the ratable benefit
of the Secured Parties, which shall be in form and substance acceptable to the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Security Documents” means the collective reference to the Security Agreement,
the Mortgages, the Guaranty Agreements, and each other agreement or writing
pursuant to which any Credit Party purports to pledge or grant a security
interest in any Property or assets securing the Secured Obligations or any such
Person purports to guaranty the payment and/or performance of the Secured
Obligations, in each case, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Signing Date” means the date of this Agreement.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

21

 

 

“Sponsor” means Macquarie Infrastructure Company, Inc.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than 50% of the outstanding
Capital Stock having ordinary voting power to elect a majority of the board of
directors (or equivalent governing body) or other managers of such corporation,
partnership, limited liability company or other entity is at the time owned by
(directly or indirectly) or the management is otherwise controlled by (directly
or indirectly) such Person (irrespective of whether, at the time, Capital Stock
of any other class or classes of such corporation, partnership, limited
liability company or other entity shall have or might have voting power by
reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than Foreign Subsidiaries to the extent that
and for so long as the guaranty of such Foreign Subsidiary would reasonably be
expected to have adverse tax consequences for the Borrower or any other Credit
Party or result in a violation of Applicable Laws) in existence on the Signing
Date or which becomes a party to the Subsidiary Guaranty Agreement.

 

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement to be
executed by the Subsidiary Guarantors in favor of the Administrative Agent, for
the ratable benefit of the Lender Parties, substantially in the form attached as
Exhibit H.

 

“Swingline Commitment” means the lesser of (a) $10,000,000 and (b) the Revolving
Credit Commitment.

 

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

 

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

 

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

 

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing any Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

22

 

 

“Tax Sharing Agreement” means that certain Income Tax Allocation Agreement,
dated as of January 1, 2007, by and among the Borrower, HGC, MHGCI and HGC
Investment Corporation, a Delaware corporation, as in effect on the Signing
Date.

 

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the 30 day notice requirement has not been waived by regulation, or
(b) the withdrawal of any Credit Party or any ERISA Affiliate from a Pension
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or plan in endangered or
critical status with the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA or (h) the partial or complete withdrawal of
any Credit Party or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such plan, or (i) any event or condition which results
in the reorganization or insolvency of a Multiemployer Plan under Sections 4241
or 4245 of ERISA, or (j) any event or condition which results in the termination
of a Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(k) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.

 

“TGC Facility Share” means, as of any date of determination, a fraction the
numerator of which is the aggregate principal amount of the Loans outstanding as
of such date and the denominator of which is the sum of the aggregate principal
amount of the Loans and TGC Notes outstanding as of such date.

 

“TGC Note Purchase Agreement” means the Note Purchase Agreement dated as of the
date hereof among the Borrower and the purchasers named therein, as amended,
restated, supplemented or otherwise modified from time to time.

 

“TGC Notes” means the notes issued under the US$100,000,000 Note Purchase
Agreement, dated as of the Signing Date, entered into by the Borrower, as issuer
and the purchasers party thereto.

 

“Threshold Amount” means $5,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Transactions” means, collectively, (a) repayment of any amounts outstanding
under the Existing HGC Loan Agreement and the Existing TGC Loan Agreement, (b)
the issuance of the TGC Notes, (c) the entry into the Loan Documents and (d) the
payment of the costs and expenses incurred in connection with the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

 

23

 

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

“United States” means the United States of America.

 

“U.S. Person” means any Person that is a “United States person” within the
meaning of section 7701(a)(30) of the Code.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).

 

SECTION 1.2.          Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

SECTION 1.3.          Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(a), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 11.9). Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

24

 

 

SECTION 1.4.          UCC Terms. Terms defined in the UCC in effect on the
Signing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

 

SECTION 1.5.          Rounding. Any financial ratios required to be maintained
by the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

SECTION 1.6.          References to Agreement and Laws. Unless otherwise
expressly provided herein, (a) references to formation documents, governing
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

 

SECTION 1.7.          Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

SECTION 1.8.          Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

 

SECTION 1.9.          Guaranty Obligations. Unless otherwise specified, the
amount of any Guaranty Obligation shall be the lesser of the principal amount of
the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation.

 

SECTION 1.10.         Covenant Compliance Generally. For purposes of determining
compliance under Sections 8.1, 8.2, 8.3, 8.5 and 8.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the annual and quarterly
financial statements of the Borrower and its Subsidiaries delivered pursuant to
Section 7.1(a) or (b), as applicable. Notwithstanding the foregoing, for
purposes of determining compliance with Sections 8.1, 8.2 and 8.3, with respect
to any amount of Indebtedness or Investment in a currency other than Dollars, no
breach of any basket contained in such sections shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

 

25

 





 

ARTICLE II

 

REVOLVING CREDIT FACILITY

 

SECTION 2.1.          Revolving Credit Loans. Subject to the terms and
conditions of this Agreement and the other Loan Documents, and in reliance upon
the representations and warranties set forth herein, each Revolving Credit
Lender severally agrees to make Revolving Credit Loans to the Borrower from time
to time from the Effective Date through, but not including, the Revolving Credit
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.3; provided, that (a) after the Effective Date, the Revolving Credit
Outstandings shall not exceed the Revolving Credit Commitment and (b) the
Revolving Credit Exposure of any Revolving Credit Lender shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Lender’s Revolving Credit Commitment Percentage
of the aggregate principal amount of Revolving Credit Loans requested on such
occasion. Subject to the terms and conditions hereof, the Borrower may borrow,
repay and reborrow Revolving Credit Loans hereunder until the Revolving Credit
Maturity Date.

 

SECTION 2.2.          Swingline Loans.

 

(a)          Availability. Subject to the terms and conditions of this
Agreement, the Swingline Lender may in its sole discretion make Swingline Loans
to the Borrower from time to time from the Effective Date through, but not
including, the Revolving Credit Maturity Date; provided, that (a) after giving
effect to any amount requested, the Revolving Credit Outstandings shall not
exceed the Revolving Credit Commitment and (b) the aggregate principal amount of
all outstanding Swingline Loans (after giving effect to any amount requested),
shall not exceed the Swingline Commitment. A Swingline Loan shall be a Base Rate
Loan, unless the Borrower has requested a LIBOR Market Index Rate Loan. At all
times such Loan is a LIBOR Market Index Rate Loan, the Borrower shall pay
interest on the unpaid principal amount of such LIBOR Market Index Rate Loan
from the date of borrowing of such LIBOR Market Index Rate Loan until such
principal amount shall be paid in full at a rate per annum equal to the LIBOR
Market Index Rate in effect from time to time plus the Applicable Margin for
LIBOR Loans in effect from time to time.

 

(b)          Refunding.

 

(i)          Swingline Loans shall be refunded by the Revolving Credit Lenders
on demand by the Swingline Lender. Such refundings shall be made by the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitment Percentages and shall thereafter be reflected as Revolving Credit
Loans of the Revolving Credit Lenders on the books and records of the
Administrative Agent. Each Revolving Credit Lender shall fund its respective
Revolving Credit Commitment Percentage of Revolving Credit Loans as required to
repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 1:00 p.m. on the next succeeding
Business Day after such demand is made. No Revolving Credit Lender’s obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Revolving Credit Lender’s failure to fund
its Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.

 

26

 

 

(ii)         The Borrower shall pay to the Swingline Lender on demand the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 10.3 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).

 

(iii)        Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article V. Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 9.1(i) or
(j) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).

 

(c)          Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 4.14 and Section 4.15.

 

SECTION 2.3.          Procedure for Advances of Revolving Credit Loans and
Swingline Loans.

 

(a)          Requests for Borrowing. The Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least 3 Business Days
before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the date
of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of no less than $3,000,000 or
a whole multiple of $1,000,000 in excess thereof, (y) with respect to LIBOR Rate
Loans in an aggregate principal amount of no less than $3,000,000 or a whole
multiple of $1,000,000 in excess thereof and (z) with respect to Swingline Loans
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof, (C) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan whether the Loans are
to be LIBOR Rate Loans or Base Rate Loans, (E) in the case of a Swingline Loan,
whether the Loans are to be Base Rate Loans or LIBOR Market Index Rate Loans and
(F) in the case of a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto. A Notice of Borrowing received after 11:00 a.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Revolving Credit Lenders of each Notice of Borrowing.

 

27

 

 

(b)          Disbursement of Revolving Credit and Swingline Loans. Not later
than 2:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender
will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the Revolving Credit Loans to be made on such
borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swingline Loans to be made on such borrowing date. The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form attached as
Exhibit C (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time. Subject to Section 4.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Revolving Credit Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such Loan.
Revolving Credit Loans to be made for the purpose of refunding Swingline Loans
shall be made by the Revolving Credit Lenders as provided in Section 2.2(b).

 

SECTION 2.4.          Repayment and Prepayment of Revolving Credit and Swingline
Loans.

 

(a)          Repayment on Termination Date. The Borrower hereby agrees to repay
the outstanding principal amount of (i) all Revolving Credit Loans in full on
the Revolving Credit Maturity Date together with all accrued but unpaid interest
thereon, and (ii) all Swingline Loans in accordance with Section 2.2(b) (but, in
any event, no later than the earlier of (i) 14 days after such Swingline Loan is
made or (ii) the Revolving Credit Maturity Date); provided that interest on
Swingline Loans shall be repaid in accordance with Section 4.1(d).

 

(b)          Mandatory Prepayments.

 

(i)          Revolving Credit Outstandings Excess. If at any time the Revolving
Credit Outstandings exceed the Revolving Credit Commitment, the Borrower agrees
to repay immediately upon notice from the Administrative Agent, by payment to
the Administrative Agent for the account of the Revolving Credit Lenders,
Extensions of Credit in an amount equal to such excess with each such repayment
applied first, to the principal amount of outstanding Swingline Loans, second to
the principal amount of outstanding Revolving Credit Loans and third, with
respect to any Letters of Credit then outstanding, a payment of Cash Collateral
into a Cash Collateral account opened by the Administrative Agent, for the
benefit of the Revolving Credit Lenders, in an amount equal to such excess (such
Cash Collateral to be applied in accordance with Section 9.2(b)).

 

(ii)         Reserved.

 

(iii)         Asset Dispositions. The Borrower shall make mandatory principal
prepayments of the Loans in an aggregate amount equal to the TGC Facility Share
of the aggregate Net Cash Proceeds from any Asset Disposition by any Credit
Party to the extent that the aggregate amount of such Net Cash Proceeds exceed
$5,000,000 during any Fiscal Year. Any mandatory principal prepayments of the
Loans shall be made within 3 Business Days after the date of receipt of the Net
Cash Proceeds of any such Asset Disposition by the Borrower or any of its
Subsidiaries; provided that, (A) so long as no Default or Event of Default has
occurred and is continuing, no prepayment shall be required under this Section
2.4(b)(iii) to the extent that such Net Cash Proceeds are reinvested in assets
used or useful in the business of the Borrower and its Subsidiaries within 180
days after receipt of such Net Cash Proceeds by the Borrower or such Subsidiary;
provided further that any portion of such Net Cash Proceeds not actually
reinvested within such 180-day period shall be prepaid on or before the last day
of such 180-day period unless such portion is committed to be reinvested, in
which case such 180-day period shall be extended for an additional 180-day
period.

 

28

 

 

(iv)        Insurance and Condemnation Events. The Borrower shall make mandatory
principal prepayments of the Loans in an aggregate amount equal to the TGC
Facility Share of the aggregate Net Cash Proceeds from any Insurance and
Condemnation Event by any Credit Party to the extent that the aggregate amount
of such Net Cash Proceeds exceed $10,000,000 during any Fiscal Year. Any
mandatory principal prepayments of the Loans shall be made within 3 Business
Days after the date of receipt of Net Cash Proceeds of any such Insurance and
Condemnation Event by the Borrower or such Subsidiary; provided that, so long as
no Default or Event of Default has occurred and is continuing, no prepayment
shall be required under this Section 2.4(b)(iv) to the extent that such Net Cash
Proceeds are reinvested in assets used or useful in the business of the Borrower
within 270 days after receipt of such Net Cash Proceeds by the Borrower or such
Subsidiary; provided further that any portion of the Net Cash Proceeds not
actually reinvested within such 270-day period shall be prepaid on or before the
last day of such 270-day period unless such portion is committed to be
reinvested, in which case such 270-day period shall be extended for an
additional 270-day period.

 

(v)         Notice; Manner of Payment. Upon the occurrence of any event
triggering the prepayment requirement under clauses (i) through and including
(iv) above, the Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Each prepayment of the Loans under this
Section 2.4(b) shall be applied on a pro rata basis with respect to Loans of all
Lenders.

 

(vi)        Termination of Revolving Credit Commitments. Amounts prepaid under
the Loans pursuant to this Section may not be reborrowed and shall be applied
pro rata to reduce the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage. All commitment
fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination. Each
prepayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9.

 

(c)          Optional Prepayments. The Borrower may at any time and from time to
time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
with irrevocable prior written notice to the Administrative Agent substantially
in the form attached as Exhibit D (a “Notice of Prepayment”) given not later
than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan and each
Swingline Loan and (ii) at least 3 Business Days before each LIBOR Rate Loan,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender. If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), $3,000,000 or a whole multiple of $1,000,000 in excess thereof
with respect to LIBOR Rate Loans and $100,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans. A Notice of Prepayment received
after 11:00 a.m. shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9 hereof. Notwithstanding the foregoing, any Notice of a Prepayment
delivered in connection with any refinancing of all of the Credit Facility with
the proceeds of such refinancing or of any incurrence of Indebtedness, may be,
if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence and may be revoked by the Borrower in the event such
refinancing is not consummated (provided that the failure of such contingency
shall not relieve the Borrower from its obligations in respect thereof under
Section 4.9).

 

29

 

 

(d)          Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 4.9 hereof.

 

(e)          Hedge Agreements. No repayment or prepayment pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge
Agreement.

 

(f)          Hawaii Revised Statutes 269-17. The Borrower shall repay the
outstanding principal amount of all Revolving Credit Loans used for working
capital purposes or any other purposes not permitted under Hawaii Revised
Statutes 269-17 together with all accrued but unpaid interest thereon within
twelve (12) months from the date of the borrowing thereof.

 

SECTION 2.5.          Permanent Reduction of the Revolving Credit Commitment.

 

(a)          Voluntary Reduction. The Borrower shall have the right at any time
and from time to time, upon at least 5 Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $3,000,000 or any whole multiple of $1,000,000 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Revolving
Credit Commitment Percentage. All commitment fees accrued until the effective
date of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.

 

(b)          Corresponding Payment. Each permanent reduction permitted or
required pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Credit Loans, Swingline
Loans and Letter of Credit Obligations, as applicable, after such reduction to
the Revolving Credit Commitment as so reduced and if the aggregate amount of all
outstanding Letters of Credit exceeds the Revolving Credit Commitment as so
reduced, the Borrower shall be required to deposit Cash Collateral in a Cash
Collateral account opened by the Administrative Agent in an amount equal to such
excess. Such Cash Collateral shall be applied in accordance with Section 9.2(b).
Any reduction of the Revolving Credit Commitment to zero shall be accompanied by
payment of all outstanding Revolving Credit Loans and Swingline Loans (and
furnishing of Cash Collateral reasonably satisfactory to the Administrative
Agent for all Letter of Credit Obligations) and shall result in the termination
of the Revolving Credit Commitment and the Swingline Commitment and the
Revolving Credit Facility. If the reduction of the Revolving Credit Commitment
requires the repayment of any LIBOR Rate Loan, such repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.

 

SECTION 2.6.          Termination of Revolving Credit Facility. The Revolving
Credit Facility and the Revolving Credit Commitments shall terminate on the
Revolving Credit Maturity Date.

 

30

 

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

SECTION 3.1.          Letter of Credit Commitment.

 

(a)          Availability. Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit and documentary
letters of credit (the “Letters of Credit”) for the account of the Borrower or
any Subsidiary thereof on any Business Day from the Effective Date through but
not including the 5th Business Day prior to the Revolving Credit Maturity Date
in such form as may be approved from time to time by the Issuing Lender;
provided, that the Issuing Lender shall have no obligation to issue any Letter
of Credit if, after giving effect to such issuance, (a) the Letter of Credit
Obligations would exceed the Letter of Credit Commitment or (b) the Revolving
Credit Outstandings would exceed the Revolving Credit Commitment. Each Letter of
Credit shall (i) be denominated in Dollars in a minimum amount of $500,000, (or
such lesser amount as agreed to by the Issuing Lender), (ii) be a standby letter
of credit issued to support obligations of the Borrower or any of its
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (iii) expire on a date no more than 12 months after the date of
issuance or last renewal of such Letter of Credit (subject to automatic renewal
for additional 1 year periods pursuant to the terms of the Letter of Credit
Application or other documentation acceptable to the Issuing Lender), which date
shall be no later than the 5th Business Day prior to the Revolving Credit
Maturity Date and (iv) be subject to the Uniform Customs and/or ISP98, as set
forth in the Letter of Credit Application or as determined by the Issuing Lender
and, to the extent not inconsistent therewith, the laws of the State of New
York. The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any Letter of Credit Participant to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.

 

(b)          Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, Article III shall be subject to the terms and
conditions of Section 4.14 and Section 4.15.

 

SECTION 3.2.          Procedure for Issuance of Letters of Credit. The Borrower
may from time to time request that the Issuing Lender issue a Letter of Credit
by delivering to the Issuing Lender at the Administrative Agent’s Office a
Letter of Credit Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Letter of
Credit Application, the Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue any Letter of Credit earlier than 3 Business Days after its
receipt of the Letter of Credit Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by the Issuing Lender and the Borrower. The Issuing
Lender shall promptly furnish to the Borrower a copy of such Letter of Credit
and promptly notify each Revolving Credit Lender of the issuance and upon
request by any Revolving Credit Lender, furnish to such Lender a copy of such
Revolving Credit Letter of Credit and the amount of such Revolving Credit
Lender’s participation therein.

 

31

 

 

SECTION 3.3.          Commissions and Other Charges.

 

(a)          Letter of Credit Commissions. Subject to Section 4.15, the Borrower
shall pay to the Administrative Agent, for the account of the Issuing Lender and
the Letter of Credit Participants, a letter of credit commission with respect to
each Letter of Credit in the amount equal to the daily amount available to be
drawn under such Letter of Credit times the Applicable Margin with respect to
Revolving Credit Loans that are LIBOR Rate Loans (determined on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent. The Administrative Agent
shall, promptly following its receipt thereof, distribute to the Issuing Lender
and the Letter of Credit Participants all commissions received pursuant to this
Section 3.3 in accordance with their respective Revolving Credit Commitment
Percentages.

 

(b)          Issuance Fee. In addition to the foregoing commission, the Borrower
shall pay to the Administrative Agent, for the account of the Issuing Lender, an
issuance fee with respect to each Letter of Credit as set forth in the Fee
Letter. Such issuance fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Revolving Credit
Maturity Date and thereafter on demand of the Administrative Agent.

 

(c)          Other Costs. In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.

 

SECTION 3.4.          Letter of Credit Participations.

 

(a)          The Issuing Lender irrevocably agrees to grant and hereby grants to
each Letter of Credit Participant, and, to induce the Issuing Lender to issue
Letters of Credit hereunder, each Letter of Credit Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such Letter of
Credit Participant’s own account and risk an undivided interest equal to such
Letter of Credit Participant’s Revolving Credit Commitment Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued hereunder and the amount of each draft paid by the Issuing Lender
thereunder. Each Letter of Credit Participant unconditionally and irrevocably
agrees with the Issuing Lender that, if a draft is paid under any Letter of
Credit for which the Issuing Lender is not reimbursed in full by the Borrower
through a Revolving Credit Loan or otherwise in accordance with the terms of
this Agreement, such Letter of Credit Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such Letter of Credit Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.

 

(b)          Upon becoming aware of any amount required to be paid by any Letter
of Credit Participant to the Issuing Lender pursuant to Section 3.4(a) in
respect of any unreimbursed portion of any payment made by the Issuing Lender
under any Letter of Credit, the Issuing Lender shall notify each Letter of
Credit Participant of the amount and due date of such required payment and such
Letter of Credit Participant shall pay to the Issuing Lender the amount
specified on the applicable due date. If any such amount is paid to the Issuing
Lender after the date such payment is due, such Letter of Credit Participant
shall pay to the Issuing Lender on demand, in addition to such amount, the
product of (i) such amount, times (ii) the daily average Federal Funds Rate as
determined by the Administrative Agent during the period from and including the
date such payment is due to the date on which such payment is immediately
available to the Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. A certificate of the Issuing Lender with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
With respect to payment to the Issuing Lender of the unreimbursed amounts
described in this Section, if the Letter of Credit Participants receive notice
that any such payment is due (A) prior to 1:00 p.m. on any Business Day, such
payment shall be due that Business Day, and (B) after 1:00 p.m. on any Business
Day, such payment shall be due on the following Business Day.

 

32

 

 

(c)          Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any Letter of Credit
Participant its Revolving Credit Commitment Percentage of such payment in
accordance with this Section, the Issuing Lender receives any payment related to
such Letter of Credit (whether directly from the Borrower or otherwise), or any
payment of interest on account thereof, the Issuing Lender will distribute to
such Letter of Credit Participant its pro rata share thereof; provided, that in
the event that any such payment received by the Issuing Lender shall be required
to be returned by the Issuing Lender, such Letter of Credit Participant shall
return to the Issuing Lender the portion thereof previously distributed by the
Issuing Lender to it.

 

SECTION 3.5.          Reimbursement Obligation of the Borrower. In the event of
any drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower of the date and amount of
a draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment. Unless the Borrower shall immediately notify
the Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Revolving Credit Lenders make a Revolving Credit Loan bearing interest at
the Base Rate on such date in the amount of (a) such draft so paid and (b) any
amounts referred to in Section 3.3(c) incurred by the Issuing Lender in
connection with such payment, and the Revolving Credit Lenders shall make a
Revolving Credit Loan bearing interest at the Base Rate in such amount, the
proceeds of which shall be applied to reimburse the Issuing Lender for the
amount of the related drawing and costs and expenses. Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse the Issuing Lender for any
draft paid under a Letter of Credit is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article V. If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse the Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.

 

SECTION 3.6.          Obligations Absolute. The Borrower’s obligations under
this Article III (including, without limitation, the Reimbursement Obligation)
shall be absolute and unconditional under any and all circumstances and
irrespective of any set off, counterclaim or defense to payment which the
Borrower may have or have had against the Issuing Lender or any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees that the Issuing
Lender and the Letter of Credit Participants shall not be responsible for, and
the Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Lender’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final nonappealable
judgment. The Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct
shall be binding on the Borrower and shall not result in any liability of the
Issuing Lender or any Letter of Credit Participant to the Borrower. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.

 

33

 

 

SECTION 3.7.          Effect of Letter of Credit Application. To the extent that
any provision of any Letter of Credit Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.

 

ARTICLE IV

 

GENERAL LOAN PROVISIONS

 

SECTION 4.1.          Interest.

 

(a)          Interest Rate Options. Subject to the provisions of this Section,
at the election of the Borrower, (i) Revolving Credit Loans shall bear interest
at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin and (ii) any Swingline Loan shall bear interest at the Base
Rate plus the Applicable Margin or the LIBOR Market Index Rate plus the
Applicable Margin. The Borrower shall select the rate of interest and Interest
Period, if any, applicable to any Loan at the time a Notice of Borrowing is
given or at the time a Notice of Conversion/Continuation is given pursuant to
Section 4.2. Any Loan or any portion thereof as to which the Borrower has not
duly specified an interest rate as provided herein shall be deemed a Base Rate
Loan.

 

(b)          Interest Periods. In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.3 or 4.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of 1, 2, 3, or
6 months or, if agreed by all of the relevant Lenders, 9 or 12 months; provided
that:

 

(i)          the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

 

(ii)         if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

 

(iii)        any Interest Period with respect to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

 

(iv)        no Interest Period shall extend beyond the Revolving Credit Maturity
Date and Interest Periods shall be selected by the Borrower so as to permit the
Borrower to make mandatory reductions of the Revolving Credit Commitment
pursuant to Section 2.5(b) without payment of any amounts pursuant to Section
4.9; and

 

34

 

 

(v)         there shall be no more than 5 Interest Periods in effect at any
time.

 

(c)          Default Rate. Subject to Section 9.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under Section
9.1(a), (b), (i) or (j), or (ii) at the election of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of 2% in excess of the rate (including the
Applicable Margin) then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to 2% in excess of the
rate (including the Applicable Margin) then applicable to Base Rate Loans,
(C) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
2% in excess of the rate (including the Applicable Margin) then applicable to
Base Rate Loans or such other Obligations arising hereunder or under any other
Loan Document and (D) all accrued and unpaid interest shall be due and payable
on demand of the Administrative Agent. Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal or foreign.

 

(d)          Interest Payment and Computation. Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing September 30, 2012; interest on each LIBOR Rate Loan shall be
due and payable on the last day of each Interest Period applicable thereto, and
if such Interest Period extends over 3 months, at the end of each 3 month
interval during such Interest Period; and interest on each Swingline Loan shall
be due and payable on the last Business Day of each calendar month. All
computations of interest for Base Rate Loans when the Base Rate is determined by
the Prime Rate shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365/366-day year).

 

(e)          Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis. It is the intent hereof that the Borrower not pay or contract to
pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.

 

35

 

 

SECTION 4.2.          Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time all or
any portion of any outstanding Base Rate Loans (other than Swingline Loans) in a
principal amount of no less than $3,000,000 or any whole multiple of $1,000,000
in excess thereof into one or more LIBOR Rate Loans and (b) upon the expiration
of any Interest Period, (i) convert all or any part of its outstanding LIBOR
Rate Loans in a principal amount of no less than $3,000,000 or a whole multiple
of $1,000,000 in excess thereof into Base Rate Loans (other than Swingline
Loans) or (ii) continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the
Borrower desires to convert or continue Loans as provided above, the Borrower
shall give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
11:00 a.m. 3 Business Days before the day on which a proposed conversion or
continuation of such Loan is to be effective specifying (A) the Loans to be
converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the affected Lenders of such
Notice of Conversion/Continuation.

 

SECTION 4.3.          Fees.

 

(a)          Commitment Fee. Commencing on the Signing Date, subject to Section
4.15, the Borrower shall pay to the Administrative Agent, for the account of the
Revolving Credit Lenders, a non-refundable commitment fee (the “Commitment Fee”)
at a rate per annum equal to the Applicable Margin on the average daily unused
portion of the Revolving Credit Commitment of the Revolving Credit Lenders
(other than the Defaulting Lenders, if any); provided, that the amount of
outstanding Swingline Loans shall not be considered usage of the Revolving
Credit Commitment for the purpose of calculating the Commitment Fee. The
Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing on the Signing
Date and ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired or been Cash
Collateralized and the Revolving Credit Commitment has been terminated. Such
commitment fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.

 

(b)          Other Fees. The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.

 

SECTION 4.4.          Manner of Payment.

 

(a)          Sharing of Payments. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 9.1, but for all other purposes shall be deemed to have been
made on the next succeeding Business Day. Any payment received after 2:00 p.m.
shall be deemed to have been made on the next succeeding Business Day for all
purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of the Issuing
Lender’s fees or Letter of Credit Participants’ commissions shall be made in
like manner, but for the account of the Issuing Lender or the Letter of Credit
Participants, as the case may be. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 4.9,
4.10, 4.11 or 11.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to Section 4.1(b)(ii), if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

 

36

 

 

(b)          Defaulting Lenders. Notwithstanding the foregoing clause (a), if
there exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 4.14(b).

 

SECTION 4.5.          Evidence of Indebtedness.

 

(a)          Extensions of Credit. The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

(b)          Participations. In addition to the accounts and records referred to
in subsection (a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

 

SECTION 4.6.          Adjustments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 4.9, 4.10, 4.11 or 11.3) greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that

 

37

 

 

(i)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

 

(ii)         the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any of its Subsidiaries (as to
which the provisions of this paragraph shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

SECTION 4.7.          Obligations of Lenders.

 

(a)          Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, 3 hours prior to the proposed time of such Borrowing and (ii)
otherwise prior to the proposed date of any borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and 3.2 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

(b)          Nature of Obligations of Lenders Regarding Extensions of Credit.
The obligations of the Lenders under this Agreement to make the Loans and issue
or participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.

 

38

 

 

SECTION 4.8.          Changed Circumstances.

 

(a)          Circumstances Affecting LIBOR Rate Availability. In connection with
any request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest
rate is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for ascertaining the LIBOR Rate for such Interest Period with respect to a
proposed LIBOR Rate Loan or any Base Rate Loan as to which the interest rate is
determined with reference to LIBOR or (iii) the Required Lenders shall determine
(which determination shall be conclusive and binding absent manifest error) that
the LIBOR Rate does not adequately and fairly reflect the cost to such Lenders
of making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans or Base Rate Loan as to which the interest rate is determined with
reference to LIBOR and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR shall be suspended, and (i)
in the case of LIBOR Rate Loans, the Borrower shall either (A) repay in full (or
cause to be repaid in full) the then outstanding principal amount of each such
LIBOR Rate Loan together with accrued interest thereon (subject to Section
4.1(d)), on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan; or (B) convert the then outstanding principal amount of each
such LIBOR Rate Loan to a Base Rate Loan as to which the interest rate is not
determined by reference to LIBOR as of the last day of such Interest Period; or
(ii) in the case of Base Rate Loans as to which the interest rate is determined
by reference to LIBOR, the Borrower shall convert the then outstanding principal
amount of each such Loan to a Base Rate Loan as to which the interest rate is
not determined by reference to LIBOR as of the last day of such Interest Period.

 

(b)          Laws Affecting LIBOR Rate Availability. If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, and the
right of the Borrower to convert any Loan to a LIBOR Rate Loan or continue any
Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate is
determined by reference to LIBOR shall be suspended and thereafter the Borrower
may select only Base Rate Loans as to which the interest rate is not determined
by reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR for the remainder of such Interest Period.

 

39

 

 

SECTION 4.9.          Indemnity. The Borrower hereby indemnifies each of the
Lenders against any loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

 

SECTION 4.10.         Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender; or

 

(ii)         impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein
(except for (A) Indemnified Taxes and Other Taxes, in either case that are
indemnified pursuant to section 4.11, and (B) the imposition, or change in rate,
of any Excluded Tax);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Rate Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or the Issuing Lender of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender or the Issuing Lender, the Borrower shall promptly pay to any
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements, has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Lender, to a level below that which such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or such Issuing Lender the Borrower
shall promptly pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

 

40

 

 

(c)          Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender or the Issuing Lender, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or the Issuing Lender’s intention to claim compensation
therefor (except that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

SECTION 4.11.         Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any Obligation of any Credit Party hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, except as required by Applicable Law; provided
that if the applicable withholding agent shall be required by Applicable Law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased by the applicable Credit Party as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or the applicable Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions and (iii) the applicable withholding agent shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.

 

(b)          Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of paragraph (a) above, the Credit Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with Applicable Law.

 

(c)          Indemnification by the Credit Parties. Without duplication of
Section 4.11(a) or Section 4,11(b), the Credit Parties shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 4.11) paid by the Administrative Agent or such Lender and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

41

 

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)          Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that the Borrower is a
U.S. Person, any Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Lender is legally entitled to do so),
whichever of the following is applicable:

 

(i)          in the case of any Lender that is a U.S. Person, properly executed
originals of IRS Form W-9 (or any successor form);

 

(ii)         in the case of any Foreign Lender:

 

(A)         properly executed originals of IRS Form W-8BEN (or any successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party;

 

(B)         properly executed originals of IRS Form W-8ECI (or any successor
form);

 

(C)         if such Foreign Lender is claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
properly executed originals of IRS Form W-8BEN (or any successor form);

 

(D)         if such Foreign Lender is not the beneficial owner, properly
executed originals of IRS Form W-8IMY (or any successor form), together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower to determine the withholding or deduction required to be
made; or

 

(E)         any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

 

42

 

 

If a payment made to or for the account of a Lender under any Loan Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with any requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall (A)
enter into such agreements with the IRS as necessary to establish an exemption
from withholding under FATCA; (B) comply with any certification, documentation,
information, reporting or other requirement necessary to establish an exemption
from withholding under FATCA; (C) provide any documentation reasonably requested
by the Borrower or the Administrative Agent sufficient for the Administrative
Agent and the Borrower to comply with their respective obligations, if any,
under FATCA and to determine that such Lender has complied such applicable
requirements; and (D) provide a certification signed by the chief financial
officer, principal accounting officer, treasurer or controller of such Lender
certifying that such Lender has complied with any necessary requirements to
establish an exemption from withholding under FATCA. To the extent that the
relevant documentation provided pursuant to this paragraph is rendered obsolete
or inaccurate in any material respect as a result of changes in circumstances
with respect to the status of a Lender, such Lender shall, to the extent
permitted by Applicable Law, deliver to the Borrower and the Administrative
Agent revised and/or updated documentation sufficient for the Borrower and the
Administrative Agent to confirm such Lender’s compliance with their respective
obligations under FATCA.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)          Indemnification of the Administrative Agent. Each Lender and the
Issuing Lender shall indemnify the Administrative Agent within 10 days after
demand therefor, for the full amount of any Taxes attributable to such Lender or
Issuing Lender that are payable or paid by the Administrative Agent, and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the Issuing Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the Issuing Lender, as the case may be, under
any Loan Document against any amount due to the Administrative Agent under this
paragraph (f). The agreements in this paragraph (f) shall survive the
resignation and/or replacement of the Administrative Agent.

 

(g)          Refunds. If the Administrative Agent or any Lender determines in
good faith that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower pursuant to this Section 4.11 (including by the
payment of additional amounts pursuant to Section 4.11(a)), it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments, including payments of additional amounts, made under this Section 4.11
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Administrative Agent or such Lender, as
applicable, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). The Borrower, upon the
written request of such indemnified party, shall repay to such indemnified party
the amount paid over to the Borrower by such indemnified party pursuant to this
Section 4.11(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.

 

43

 

 

(h)          Issuing Lender.         For purposes of this Section 4.11, the term
“Lender” includes the “Issuing Lender”. For the avoidance of doubt, if the
Issuing Lender would be a Foreign Lender if it were a Lender, it shall be
treated as a Foreign Lender for the purposes of this Section 4.11.

 

(i)          Survival. Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements and obligations of the Borrower
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Revolving Credit Agreement.

 

SECTION 4.12.         Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 4.10 or Section 4.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.10), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(i)          the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.10;

 

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)        such assignment does not conflict with Applicable Law; and

 

(v)         in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

44

 

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 4.13.         Incremental Loans.

 

(a)          At any time until 30 days prior to the Revolving Credit Maturity
Date, the Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more increases in the Revolving Credit
Commitments (an “Incremental Revolving Credit Commitment”) to make incremental
revolving credit loans (any such increase, an “Incremental Revolving Credit
Increase” and the loan made thereunder, “Incremental Loans”); provided that
(1) the total aggregate amount for all such Incremental Revolving Credit
Commitments shall not (as of any date of incurrence thereof) exceed $40,000,000
and (2) the total aggregate amount for each Incremental Revolving Credit
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $10,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (1). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
any Incremental Revolving Credit Commitment shall be effective, which shall be a
date not less than 20 Business Days after the date on which such notice is
delivered to Administrative Agent. The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Revolving Credit Commitment (any such Person, an “Incremental Lender”). Any
Lender or any Incremental Lender offered or approached to provide all or a
portion of any Incremental Revolving Credit Commitment may elect or decline, in
its sole discretion, to provide such Incremental Revolving Credit Commitment.
Any Incremental Revolving Credit Commitment shall become effective as of such
Increased Amount Date; provided that:

 

(A)         no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to (1) any Incremental Revolving Credit
Commitment and (2) the making of any Incremental Loans pursuant thereto;

 

(B)         the Administrative Agent and the Lenders shall have received from
the Borrower an Officer’s Compliance Certificate demonstrating that the Borrower
will be in compliance on a pro forma basis with the financial covenants set
forth in Section 8.15 (provided that the Consolidated Total Indebtedness to
Consolidated Capitalization Ratio shall be less than 62.5%) both before and
after giving effect to (1) any Incremental Revolving Credit Commitment and
(2) the making of any Incremental Loans pursuant thereto, and assuming the all
Incremental Loans under such Incremental Revolving Credit Increase have been
made;

 

(C)         the proceeds of any Incremental Loans shall be used for general
corporate purposes of the Borrower and its Subsidiaries;

 

(D)         each Incremental Revolving Credit Commitment (and the Incremental
Loans made thereunder) shall constitute Obligations of the Borrower and shall be
secured and guaranteed with the other Extensions of Credit on a pari passu
basis;

 

(E)         in the case of each Incremental Revolving Credit Increase (the terms
of which shall be set forth the relevant Lender Joinder Agreement):

 

(x)          such Incremental Revolving Credit Increase shall mature on the
Revolving Credit Maturity Date, shall bear interest at a rate determined by the
Administrative Agent, the applicable Incremental Lenders and the Borrower and
shall be subject to the same terms and conditions as the Revolving Credit Loans;

 

45

 

 

(y)          the outstanding Revolving Credit Loans and Revolving Credit
Commitment Percentages of Swingline Loans and Letter of Credit Obligations will
be reallocated by the Administrative Agent on the applicable Increased Amount
Date among the Revolving Credit Lenders (including the Incremental Lenders
providing such Incremental Revolving Credit Increase) in accordance with their
revised Revolving Credit Commitment Percentages (and the Revolving Credit
Lenders (including the Incremental Lenders providing such Incremental Revolving
Credit Increase) agree to make all payments and adjustments necessary to effect
such reallocation and the Borrower shall pay any and all costs required pursuant
to Section 4.9 in connection with such reallocation as if such reallocation were
a repayment); and

 

(z)          except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Credit Increase shall, except to the
extent otherwise provided in this Section 4.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;

 

(F)         any Incremental Lender with an Incremental Revolving Credit Increase
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

 

(G)         such Incremental Revolving Credit Commitments shall be effected
pursuant to one or more Lender Joinder Agreements executed and delivered by the
Borrower, the Administrative Agent and the applicable Incremental Lenders (which
Lender Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 4.13);

 

(H)         the Borrower shall deliver or cause to be delivered any customary
legal opinions or other documents (including, without limitation, a resolution
duly adopted by the board of directors (or equivalent governing body) of each
Credit Party authorizing such Incremental Loan) reasonably requested by
Administrative Agent in connection with any such transaction; and

 

(I)          the Credit Parties shall have received all material governmental,
shareholder and third party consents and approvals necessary (or any other
material consents as determined in the reasonable discretion of the
Administrative Agent) in connection with the transactions contemplated by this
Section 4.13 and all applicable waiting periods shall have expired without any
action being taken by any Person that could reasonably be expected to restrain,
prevent or impose any material adverse conditions on any of the Credit Parties
or such other transactions or that could seek or threaten any of the foregoing,
and no law or regulation shall be applicable which in the reasonable judgment of
the Administrative Agent could reasonably be expected to have such effect.

 

46

 

 

(b)          The Incremental Lenders shall be included in any determination of
the Required Lenders and the Incremental Lenders will not constitute a separate
voting class for any purposes under this Agreement.

 

(c)          On any Increased Amount Date on which any Incremental Revolving
Credit Increase becomes effective, subject to the foregoing terms and
conditions, each Incremental Lender with an Incremental Revolving Credit
Commitment shall become a Revolving Credit Lender hereunder with respect to such
Incremental Revolving Credit Commitment.

 

SECTION 4.14.         Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to Section
4.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.

 

(a)          Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Obligations and Swingline Loans,
to be applied pursuant to subsection (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent, the Issuing Lender and
the Swingline Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 4.14 or Section 4.15
in respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations and Swingline Loans (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(c)          Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of the Issuing Lender
and/or the Swingline Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 4.14 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 4.15, the
Person providing Cash Collateral, the Issuing Lender and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

 

47

 

 

SECTION 4.15.         Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lender’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 4.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lender or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Obligations and Swingline Loans are held by the Lenders pro
rata in accordance with the Revolving Credit Commitments under the applicable
Revolving Credit Facility without giving effect to Section 4.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 4.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

48

 

 

(iii)        Certain Fees.

 

(A)         For Commitment Fees: No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)         Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 4.14.

 

(C)         With respect to any letter of credit commission not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (1) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (2) pay to each Issuing Lender and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee.

 

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letter of Credit
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Credit Commitment
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)         Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 4.14.

 

49

 

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Issuing Lender and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 4.15(a)(iv),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)          New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

ARTICLE V

 

CONDITIONS OF SIGNING AND BORROWING

 

SECTION 5.1.          Conditions to Signing. The obligation of the Lenders to
execute this Agreement is subject to the satisfaction of each of the following
conditions:

 

(a)          Executed Loan Documents. This Agreement and the Security Documents,
together with any other applicable Loan Documents, shall have been duly
authorized, executed and delivered to the Administrative Agent by the parties
thereto, shall be in full force and effect and no Default or Event of Default
shall exist hereunder or thereunder.

 

(b)          Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)          Officer’s Certificate. A certificate from a Responsible Officer of
the Borrower to the effect that (A) all representations and warranties of the
Credit Parties contained in this Agreement and the other Loan Documents are
true, correct and complete; (B) none of the Credit Parties is in violation of
any of the covenants contained in this Agreement and the other Loan Documents;
(C) after giving effect to the Transactions, no Default or Event of Default has
occurred and is continuing; (D) since December 31, 2011, no event has occurred
or condition arisen, either individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect; and (E)  each of the
Credit Parties, as applicable, has satisfied each of the conditions set forth in
Section 5.1 and Section 5.2 (other than clauses (c), (d), (e) and (f) of Section
5.2).

 

(ii)         Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Signing Date, (C) resolutions duly adopted by
the board of directors (or other governing body) of such Credit Party
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 5.1(b)(iii).

 

50

 

 

(iii)        Certificates of Good Standing. Certificates as of a recent date of
the good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and, to
the extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.

 

(iv)        Opinions of Counsel. Favorable opinions of counsel to the Credit
Parties addressed to the Administrative Agent and the Lenders with respect to
the Credit Parties, the Loan Documents and such other matters as the Lenders
shall request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the addressees thereof).

 

(c)          Personal Property Collateral.

 

(i)          Filings and Recordings. The Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Collateral Agent, on behalf of the Secured Parties, in the
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon.

 

(ii)         Reserved.

 

(iii)        Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy, tax and intellectual property matters), in form and
substance reasonably satisfactory thereto, made against the Credit Parties under
the UCC (or applicable judicial docket) as in effect in each jurisdiction in
which filings or recordations under the UCC should be made to evidence or
perfect security interests in all assets of such Credit Party, indicating among
other things that the assets of each such Credit Party are free and clear of any
Lien (except for Permitted Liens).

 

(iv)        Hazard and Liability Insurance. The Administrative Agent shall have
received evidence of policies of property hazard, business interruption and
liability insurance, such policies to be reasonably satisfactory to the
Administrative Agent, evidence of payment of all insurance premiums for the
current policy year of each (with appropriate endorsements naming the Collateral
Agent as lender’s loss payee (and mortgagee, as applicable) on all policies for
property hazard insurance and as additional insured on all policies for
liability insurance, and if requested by the Administrative Agent, copies of
such insurance policies .

 

(d)          Matters Relating to Flood Hazard Properties. The Administrative
Agent shall have received a standard flood hazard determination form as
developed by FEMA for each parcel of improved real property subject to a
Mortgage.

 

(e)          Flood Insurance. With respect to any parcel of real property
improved by anything other than gas or liquid storage tanks that are principally
above ground and that is located in a special flood hazard area as identified by
FEMA, the Administrative Agent shall have received a policy of flood insurance
that (i) covers such parcel that is encumbered by a Mortgage, (ii) is written in
an amount not less than the portion of the outstanding principal amount of the
Indebtedness secured by such Mortgage that is reasonably allocable to the
improvements (other than above-ground gas or liquid storage tanks) located on
such real property or the maximum limit of coverage made available with respect
to the particular type of property under the National Flood Insurance Act of
1968, as amended, whichever is less, and (iii) has a policy period ending not
earlier than the latest maturity of the Indebtedness secured by such Mortgage.

 

51

 

 

(f)          Environmental Assessments. The Administrative Agent shall have
received any Phase I environmental assessments or other environmental reports in
the custody or control of the Borrower regarding any parcel of real property
subject to a Mortgage by an environmental engineering firm acceptable to the
Administrative Agent.

 

(g)          Consents; Defaults. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s
reasonable determination, would make it inadvisable to consummate the
transactions contemplated by this Agreement or the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby.

 

(h)          Financial Matters.

 

(i)          Financial Statements. The Administrative Agent shall have received
(A) an audited Consolidated and consolidating balance sheet of MHGCI and its
Subsidiaries as of December 31, 2011 and the related audited Consolidated and
consolidating statements of income and retained earnings and cash flows for the
Fiscal Year then ended and (B) an unaudited Consolidated and consolidating
balance sheet of MHGCI and its Subsidiaries as of June 30, 2012 and related
unaudited Consolidated and consolidating interim statements of income and
retained earnings.

 

(ii)         Financial Projections. The Administrative Agent shall have received
pro forma Consolidated financial statements for the Borrower and its
Subsidiaries, operating budget and projections prepared by management of the
Borrower, including balance sheets, income statements and cash flow statements
on a quarterly basis for the first year following the Signing Date and on an
annual basis for each year thereafter during the term of the Credit Facility,
which shall not be materially inconsistent with any financial information or
projections previously delivered to the Administrative Agent.

 

(iii)        Financial Condition/Solvency Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and certified as accurate
by a Responsible Officer of the Borrower, that (A) after giving effect to the
Transactions, each Credit Party and each Subsidiary thereof is each Solvent,
(B) attached thereto are calculations evidencing compliance on a pro forma basis
after giving effect to the Transactions with the covenants contained in Section
8.15 and (C) the financial projections previously delivered to the
Administrative Agent represent the good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries.

 

(iv)        Reserved.

 

52

 

 

(v)         Payment at Signing. The Borrower shall have paid (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 4.3 and to the extent invoiced, any other accrued and
unpaid fees or commissions due hereunder, (B) all invoiced fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent accrued and unpaid prior
to or on the Signing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(C) to any other Person, to the extent invoiced, such reasonable amount as may
be due thereto in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents.

 

(i)          Miscellaneous.

 

(i)          Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on or after the Effective Date are to be
disbursed.

 

(ii)         Existing Indebtedness. Except for any amounts outstanding under the
Existing Revolving Credit Facility or any Indebtedness permitted pursuant to
Section 8.1, all existing Indebtedness of the Borrower and its Subsidiaries
shall be repaid in full and terminated and all collateral security therefor
shall be released, and the Administrative Agent shall have received pay-off
letters in form and substance reasonably satisfactory to it evidencing such
repayment, termination and release. Any existing Indebtedness permitted pursuant
to Section 8.1 shall be on terms and conditions reasonably satisfactory to the
Administrative Agent.

 

(iii)        TGC Notes. The Borrower shall have received at least $100,000,000
in gross cash proceeds from the issuance of the TGC Notes.

 

(iv)        Funds Flow Memorandum. The Administrative Agent shall have received
a memorandum summarizing the sources and uses of funds from the borrowings under
the HGC Credit Agreement and in connection with the TGC Notes.

 

(v)         PATRIOT Act. The Borrower and each of the Subsidiary Guarantors
shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act.

 

(vi)        Other Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Signing Date specifying its objection thereto.

 

53

 

 

SECTION 5.2.          Conditions to All Extensions of Credit. The obligations of
the Lenders to make or participate in any Extensions of Credit, convert or
continue any Loan and/or the Issuing Lender to issue or extend any Letter of
Credit are subject to the satisfaction of the following conditions precedent on
the relevant borrowing, continuation, conversion, issuance or extension date:

 

(a)          Continuation of Representations and Warranties. The representations
and warranties contained in Article VI shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects on and as of such
borrowing, continuation, conversion, issuance or extension date with the same
effect as if made on and as of such date, (except for any such representation
and warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects as of such earlier date.

 

(b)          No Existing Default. No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing, continuation or conversion date
with respect to such Loan or after giving effect to the Loans to be made,
continued or converted on such date or (ii) on the issuance or extension date
with respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date.

 

(c)          Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.3(a) or Section 4.2, as applicable.

 

(d)          Governmental and Third Party Approvals. The Credit Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.

 

(e)          Existing Revolving Credit Facility. The Existing Revolving Credit
Facility shall be repaid in full and terminated, and the Administrative Agent
shall have received pay-off letters in form and substance reasonably
satisfactory to it evidencing such repayment, termination and release.

 

(f)          Effective Date. The Administrative Agent shall have received from
the Borrower evidence in form and substance reasonably satisfactory to it that
Effective Date shall have occurred.

 

(g)          Additional Documents. The Administrative Agent shall have received
each additional document, instrument, legal opinion or other item reasonably
requested by it.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Signing Date and as
otherwise set forth in Section 5.2, that:

 

54

 

 

SECTION 6.1.          Organization; Power; Qualification. Each Credit Party and
each Subsidiary thereof (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the power and authority to own its Properties and to carry on its
business as now being and hereafter proposed to be conducted and (c) is duly
qualified and authorized to do business in each jurisdiction in which the
character of its Properties or the nature of its business requires such
qualification and authorization except in jurisdictions where the failure to be
so qualified or in good standing could not reasonably be expected to result in a
Material Adverse Effect. The jurisdictions in which each Credit Party and each
Subsidiary thereof are organized and qualified to do business as of the Signing
Date are described on Schedule 6.1.

 

SECTION 6.2.          Ownership. Each Subsidiary of each Credit Party as of the
Signing Date is listed on Schedule 6.2. As of the Signing Date, the
capitalization of each Credit Party and its Subsidiaries consists of the number
of shares, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 6.2. All outstanding shares have
been duly authorized and validly issued and are fully paid and nonassessable and
not subject to any preemptive or similar rights, except as described in Schedule
6.2. The shareholders or other owners, as applicable, of each Credit Party and
its Subsidiaries and the number of shares owned by each as of the Signing Date
are described on Schedule 6.2. As of the Signing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Capital
Stock of any Credit Party or any Subsidiary thereof, except as described on
Schedule 6.2. All Capital Stock of the Borrower has been offered and sold in
compliance with all federal and state securities laws and all other requirements
of Applicable Law, except where any failure to comply could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 6.3.          Authorization Enforceability. Each Credit Party and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Credit Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 

SECTION 6.4.          Compliance of Agreement, Loan Documents and Borrowing with
Laws, Etc.  The execution, delivery and performance by each Credit Party and
each Subsidiary thereof of the Loan Documents to which each such Person is a
party, in accordance with their respective terms, the Extensions of Credit
hereunder and the transactions contemplated hereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement.

 

55

 

 

SECTION 6.5.          Compliance with Law; Governmental Approvals. Each Credit
Party and each Subsidiary thereof (a) has all Governmental Approvals required by
any Applicable Law for it to conduct its business, each of which is in full
force and effect, is final and not subject to review on appeal and is not the
subject of any pending or, to its knowledge, threatened attack by direct or
collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (c) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case (a), (b) or (c) where the failure to have, comply or file could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.6.          Tax Returns and Payments. Each Credit Party and each
Subsidiary thereof has duly filed or caused to be filed all federal, state,
local and other tax returns required by Applicable Law to be filed, and has
paid, or made adequate provision for the payment of, all federal, state, local
and other taxes, assessments and governmental charges or levies upon it and its
property, income, profits and assets which are due and payable (other than any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party), except
where the failure to file such tax returns or pay such taxes could not
reasonably be expected to have a Material Adverse Effect. Such returns
accurately reflect in all material respects all liability for taxes of any
Credit Party or any Subsidiary thereof for the periods covered thereby, except
where the failure to accurately reflect such liability for taxes could not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 6.6, there is no material ongoing audit or examination or, to the
knowledge of the Borrower, other investigation by any Governmental Authority of
the tax liability of any Credit Party or any Subsidiary thereof. No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
relevant Credit Party and (b) Permitted Liens). The charges, accruals and
reserves on the books of each Credit Party and each Subsidiary thereof in
respect of federal, state, local and other taxes for all Fiscal Years and
portions thereof since the organization of any Credit Party or any Subsidiary
thereof are in the judgment of HGC and the Borrower adequate, and the Borrower
does not anticipate any additional taxes or assessments for any of such years.

 

SECTION 6.7.          Capital Structure. The Sponsor owns and controls more than
50% of the economic and voting interests in HGC. HGC owns 100% of outstanding
equity interests of the Borrower.

 

SECTION 6.8.          Environmental Matters. Except as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect:

 

(a)          Each Credit Party and each Subsidiary thereof and their respective
properties and operations are in compliance with all, and have not violated any,
Environmental Laws;

 

56

 

  

(b)          Hazardous Materials have not been transported or disposed of to or
from any of the properties owned, leased or operated by any Credit Party or any
Subsidiary in violation of, or, to the knowledge of the Borrower, in a manner or
to a location which could give rise to liability under, Environmental Laws;

 

(c)          There are no Environmental Claims pending, or to the knowledge of
the Borrower, threatened, against any Credit Party or any Subsidiary or with
respect to any of their respective properties or operations, nor are there any
administrative or judicial decrees or orders outstanding under any Environmental
Law with respect to any Credit Party, any Subsidiary or any of their respective
properties or operations; and

 

(d)          There has been no release, or to the Borrower’s knowledge, threat
of release, of Hazardous Materials at or from properties owned, leased or
operated by any Credit Party or any Subsidiary, or by any Credit Party or any
Subsidiary at any other location, now or in the past, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws.

 

SECTION 6.9.          Employee Benefit Matters.

 

(a)          As of the Signing Date, no Credit Party nor any Subsidiary
maintains or contributes to, or has any obligation under, any Employee Benefit
Plan that is subject to Title IV of ERISA or Section 412 of the Code other than
those identified on Schedule 6.9;

 

(b)          Each Credit Party and each ERISA Affiliate is in compliance with
all applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired and except as could not reasonably be expected to
have a Material Adverse Effect. No liability has been incurred by any Credit
Party or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;

 

(c)          As of the Signing Date and except as could not reasonably be
expected to result in liability of any Credit Party in an amount in excess of
the Threshold Amount, no Pension Plan has been terminated, nor has any Pension
Plan become subject to funding based benefit restrictions under Section 436 of
the Code, nor has any funding waiver from the IRS been received or requested
with respect to any Pension Plan, nor has any Credit Party or any ERISA
Affiliate failed to make any contributions or to pay any amounts due and owing
as required by Sections 412 or 430 of the Code, Section 302 of ERISA or the
terms of any Pension Plan prior to the due dates of such contributions under
Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there been any
event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA
with respect to any Pension Plan;

 

(d)          Except where the failure of any of the following representations to
be correct could not reasonably be expected to have a Material Adverse Effect,
no Credit Party nor any ERISA Affiliate has: (i) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code, (ii) incurred any liability to the PBGC which remains outstanding
other than the payment of premiums and there are no premium payments which are
due and unpaid, (iii) failed to make a required contribution or payment to a
Multiemployer Plan, or (iv) failed to make a required installment or other
required payment under Sections 412 or 430 of the Code;

 

57

 

 





 

(e)          No Termination Event has occurred or is reasonably expected to
occur;

 

(f)          Except where the failure of any of the following representations to
be correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best of the knowledge of the Borrower after due inquiry, threatened
concerning or involving (i) any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) currently maintained or contributed to by any Credit
Party or any Subsidiary, (ii) any Pension Plan or (iii) any Multiemployer Plan.

 

SECTION 6.10.           Margin Stock.  No Credit Party nor any Subsidiary
thereof is engaged principally or as one of its activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any of the Loans or Letters of Credit will be used for
purchasing or carrying margin stock or for any purpose which violates, or which
would be inconsistent with, the provisions of Regulation T, U or X of such Board
of Governors. Following the application of the proceeds of each Extension of
Credit, not more than 25% of the value of the assets (either of the Borrower
only or of the Borrower and its Subsidiaries on a Consolidated basis) subject to
the provisions of Section 8.2 or Section 8.5 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness in excess of the Threshold
Amount will be “margin stock”. If requested by any Lender (through the
Administrative Agent) or the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U 1 referred to in
Regulation U.



 

SECTION 6.11.           Government Regulation.  No Credit Party nor any
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act of 1940, as amended) and no Credit Party nor any Subsidiary thereof
is, or after giving effect to any Extension of Credit will be, subject to
regulation under the Interstate Commerce Act, as amended, the Federal Power Act,
as amended, any state public utilities code or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby,
except that the incurrence of Indebtedness hereunder is subject to the approval
of the Hawaii Public Utility Commission.



 

SECTION 6.12.           Material Contracts.  Schedule 6.12 sets forth a complete
and accurate list of all Material Contracts of each Credit Party and each
Subsidiary thereof in effect as of the Signing Date. Other than as set forth in
Schedule 6 .12, each such Material Contract is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will be, in
full force and effect in accordance with the terms thereof. To the extent
requested by the Administrative Agent, each Credit Party and each Subsidiary
thereof has delivered to the Administrative Agent a true and complete copy of
each Material Contract required to be listed on Schedule 6.12 or any other
Schedule hereto. No Credit Party nor any Subsidiary thereof (nor, to the
knowledge of the Borrower, any other party thereto) is in breach of or in
default under any Material Contract in any material respect.



 

SECTION 6.13.           Employee Relations.  No Credit Party or any Subsidiary
thereof is party to any collective bargaining agreement or has any labor union
been recognized as the representative of its employees except as set forth on
Schedule 6.13. The Borrower knows of no pending, threatened or contemplated
strikes, work stoppage or other collective labor disputes involving its
employees or those of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.





  

58

 



 

SECTION 6.14.           Burdensome Provisions.  The Credit Parties and their
respective Subsidiaries do not presently anticipate that future expenditures
needed to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect. No Subsidiary is party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Capital Stock
to the Borrower or any Subsidiary or to transfer any of its assets or properties
to the Borrower or any other Subsidiary in each case other than existing under
or by reason of the Loan Documents or Applicable Law.





 

SECTION 6.15.           Financial Statements.  The audited and unaudited
financial statements delivered pursuant to Section 5.1(h)(i) are complete and
correct and fairly present on a Consolidated basis the assets, liabilities and
financial position of the Borrower and its Subsidiaries as at such dates, and
the results of the operations and changes of financial position for the periods
then ended (other than customary year-end adjustments for unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP. Such financial
statements show all material indebtedness and other material liabilities, direct
or contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP.
The projections delivered pursuant to Section 5.1(h)(ii) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions are
believed to be reasonable in light of then existing conditions except that such
financial projections and statements shall be subject to normal year end closing
and audit adjustments.



 

SECTION 6.16.           No Material Adverse Change.  Since December 31, 2011,
there has been no material adverse change in the properties, business,
operations, or financial condition of the Borrower and its Subsidiaries and no
event has occurred or condition arisen, either individually or in the aggregate,
that could reasonably be expected to have a Material Adverse Effect.



 

SECTION 6.17.           Solvency.  Each Credit Party and each Subsidiary thereof
is Solvent.





 

SECTION 6.18.           Titles to Properties.  As of the Signing Date, the real
property listed on Schedule 6.18 constitutes all of the real property that is
owned or leased by the Borrower or any of its Subsidiaries. The Borrower and
each Subsidiary thereof has such title to the real property owned or leased by
it as is necessary or desirable to the conduct of its business and valid and
legal title to all of its personal property and assets, except those which have
been disposed of by the Borrower and its Subsidiaries subsequent to such date
which dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder.



 

SECTION 6.19.           Litigation.  There are no actions, suits or proceedings
pending nor, to the knowledge of the Borrower, threatened against the Borrower
or any Subsidiary or relating to any of their respective properties or before
any arbitrator of any kind or before or by any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.





 

SECTION 6.20.           OFAC.  No Credit Party nor any of its Subsidiaries (i)
is an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.),
as amended, (ii) is in violation of (A) the Trading with the Enemy Act, as
amended, (B) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (C) the PATRIOT Act, (iii) is
a Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned
Countries, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries.
No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.





 



59

 



 

SECTION 6.21.           Absence of Defaults.  No event has occurred or is
continuing (a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under any Material Contract or judgment, decree or order to which any
Credit Party or any Subsidiary thereof is a party or by which any Credit Party
or any Subsidiary thereof or any of their respective properties may be bound or
which would require any Credit Party or any Subsidiary thereof to make any
payment thereunder prior to the scheduled maturity date therefore that, in any
case under this clause (b), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.



 

SECTION 6.22.           Senior Indebtedness Status.  The Obligations and Secured
Obligations of each Credit Party and each Subsidiary thereof under this
Agreement and each of the other Loan Documents ranks and shall continue to rank
at least senior in priority of payment to all Subordinated Indebtedness and all
senior unsecured Indebtedness of each such Person and is designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness and all senior unsecured Indebtedness
of such Person.





 

SECTION 6.23.           Investment Bankers’ and Similar Fees.  No Credit Party
has any obligation to any Person in respect of any finders’, brokers’,
investment banking or other similar fee in connection with any of the
Transactions, except in connection with the issuance of the TGC Notes.



 

SECTION 6.24.           Disclosure.  The Borrower and/or its Subsidiaries have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which the Borrower and any
Subsidiary thereof are subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of the Borrower or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.





 

SECTION 6.25.           Bank Accounts and Securities Accounts.  Schedule 6.25
sets forth a true and complete listing of all bank accounts and securities
accounts maintained by the Borrower and its Subsidiaries as of the Signing Date.





 

SECTION 6.26.           Agreements with Affiliates.  Except as disclosed on
Schedule 6.26, no Credit Party has entered into and, as of the Signing Date does
not contemplate entering into, any material agreement or contract with any
Affiliate of such Person except upon terms at least as favorable to the Credit
Parties as an arms-length transaction with unaffiliated Persons, based on the
totality of the circumstances.



 

60

 







 

SECTION 6.27.           Existing Indebtedness; Existing Liens.

 

(a)          Schedule 6.27(a) sets forth a complete and correct list of all
outstanding Indebtedness of each of the Credit Parties as of the date of this
Agreement. None of the Credit Parties is in default, and no waiver of default is
currently in effect, in the payment of any principal or interest on any of their
Indebtedness, and no event or condition exists with respect to any Indebtedness
of any Credit Party that would permit (or that with notice or the lapse of time,
or both, would permit) one or more Persons to cause such Indebtedness to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment.

 

(b)          Schedule 6.27 (b) sets forth a complete and correct list of all
Liens on or in the Property of each Credit Party (other than Permitted Liens).
Each Credit Party has agreed or consented to cause or permit in the future (upon
the happening of a contingency or otherwise) any of its property, whether now
owned or hereafter acquired, to be subject to a Lien other than Permitted Liens.

 

SECTION 6.28.           Policies of Insurance.  Schedule 6.28 sets forth a true
and complete listing of all insurance maintained by each Credit Party as of the
Signing Date. Such insurance has not been terminated and is in full force and
effect, and each Credit Party has taken all action required to be taken as of
the date of this Agreement to keep unimpaired its rights thereunder in all
material respects. The Properties of each Credit Party are insured with
financially sound and reputable insurance companies in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties.





 

SECTION 6.29.           No Agreements to Sell Assets; Etc.  No Credit Party has
any legal obligation, absolute or contingent, to any Person to sell the assets
of the Borrower, or to effect any merger, consolidation or other reorganization
of the Borrower or to enter into any agreement with respect thereto.



 

SECTION 6.30.           Creation, Perfection and Priority of Liens. As of the
Signing Date, the execution and delivery of the Loan Documents by each Credit
Party, together with UCC financing statements and, to the extent relevant, any
documents to be filed with the U.S. Patent and Trademark Office, in proper form
for filing have been delivered to the Administrative Agent for filing and
recording, and the recording of any mortgages or deeds of trust delivered to the
Administrative Agent for recording (but not yet recorded), are effective to
create in favor of the Collateral Agent for the benefit of itself and the
Secured Parties, as security for the Secured Obligations, a valid and perfected
first priority Lien on all of the Collateral (subject only to Permitted Liens).

 

ARTICLE VII



AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired or been Cash Collateralized and the
Commitments terminated, the Borrower will, and will cause each of its
Subsidiaries to:

 

SECTION 7.1.           Financial Statements and Budgets. Deliver to the
Administrative Agent, in form and detail reasonably satisfactory to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):



  

61

 



 

(a)          Annual Financial Statements. As soon as practicable and in any
event within 90 days after the end of each Fiscal Year (commencing with the
Fiscal Year ended December 31, 2012), an audited Consolidated balance sheet of
the Borrower and its Subsidiaries as of the close of such Fiscal Year and
audited Consolidated statements of income, retained earnings and cash flows and
a report containing management’s discussion and analysis of such financial
statements for the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year. Such annual financial statements shall
be audited by KPMG LLP or an independent certified public accounting firm of
recognized national standing reasonably acceptable to the Administrative Agent,
and accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” or similar qualification or exception
or any qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower or any of their Subsidiaries not in
accordance with GAAP.

 

(b)          Quarterly Financial Statements. As soon as practicable and in any
event within 45 days after the end of the first three fiscal quarters of each
Fiscal Year (commencing with the fiscal quarter ended June 30, 2012), an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows and a report containing management’s
discussion and analysis of such financial statements for the fiscal quarter then
ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by a Responsible Officer of MHGCI
(as applicable) or the Borrower to present fairly in all material respects the
financial condition of the Borrower and its Subsidiaries on a Consolidated basis
as of their respective dates and the results of operations of the Borrower and
its Subsidiaries for the respective periods then ended, subject to normal
year-end adjustments and the absence of footnotes; provided that through the end
of the Fiscal Year ending on December 31, 2012, the foregoing requirements of
this Section 6.1(b) may be satisfied with the delivery of such Consolidated and
consolidating financial statements of MHGCI.

 

(c)          Annual Business Plan and Budget. As soon as practicable and in any
event within 60 days after the end of each Fiscal Year, a business plan and
operating and capital budget of the Borrower and its Subsidiaries for the
ensuing 12 fiscal quarters, such plan to be prepared in accordance with GAAP and
to include, on a quarterly basis, the following: a quarterly operating and
capital budget, a projected income statement, statement of cash flows and
balance sheet, calculations demonstrating projected compliance with the
financial covenants set forth in Section 8.15 and a report containing
management’s discussion and analysis of such budget with a reasonable disclosure
of the key assumptions and drivers with respect to such budget, accompanied by a
certificate from a Responsible Officer of the Borrower to the effect that such
budget contains good faith estimates (utilizing assumptions believed to be
reasonable at the time of delivery of such budget) of the financial condition
and operations of the Borrower and its Subsidiaries for such period.

 

SECTION 7.2.           Certificates; Other Reports. Deliver to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):





 

(a)          at each time financial statements are delivered pursuant to
Sections 7.1(a) or (b) and at such other times as the Administrative Agent shall
reasonably request, a duly completed Officer’s Compliance Certificate and a
report containing management’s discussion and analysis of such financial
statements;

  

62

 



 

(b)          promptly upon receipt thereof, copies of all reports, if any,
submitted to any Credit Party, any Subsidiary thereof or any of their respective
boards of directors by their respective independent public accountants in
connection with their auditing function, including, without limitation, any
management report and any management responses thereto;

 

(c)          promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of Indebtedness of any Credit Party or any
Subsidiary thereof in excess of the Threshold Amount pursuant to the terms of
any indenture, loan or credit or similar agreement;

 

(d)          promptly after the assertion or occurrence thereof, notice of any
Environmental Claim against, or of any noncompliance with any Environmental Law
by or any liability under any Environmental Law of, any Credit Party or any
Subsidiary thereof that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any Property described in the Mortgages to be
subject to any material restrictions on ownership, occupancy, use or
transferability under any Environmental Law;

 

(e)          promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and

 

(f)          such other information regarding the operations, business affairs
and financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.

 

The Borrower shall provide electronic copies of the Officer’s Compliance
Certificates required by Section 7.2 to the Administrative Agent. Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Borrower hereby acknowledges that the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lender materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”).

 

SECTION 7.3.           Notice of Litigation and Other Matters. Promptly (but in
no event later than 10 days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):



 

(a)          the occurrence of any Default or Event of Default;

 

(b)          the commencement of all proceedings and investigations by or before
any Governmental Authority and all actions and proceedings before any arbitrator
against or involving any Credit Party or any Subsidiary thereof or any of their
respective properties, assets or businesses in each case that if adversely
determined could reasonably be expected to result in a Material Adverse Effect;

 

(c)          any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;

 



63

 



 

(d)          any labor controversy that has resulted in a strike or other work
action against any Credit Party or any Subsidiary thereof;

 

(e)          any attachment, judgment, lien, levy or order exceeding the
Threshold Amount that may be assessed against any Credit Party or any Subsidiary
thereof;

 

(f)          any event which constitutes or which with the passage of time or
giving of notice or both would constitute a default or event of default under
any Material Contract to which the Borrower or any of its Subsidiaries is a
party or by which the Borrower or any Subsidiary thereof or any of their
respective properties may be bound which could reasonably be expected to have a
Material Adverse Effect;

 

(g)          (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA; and

 

(h)          any event which makes any of the representations set forth in
Article VI that is subject to materiality or Material Adverse Effect
qualifications inaccurate in any respect or any event which makes any of the
representations set forth in Article VI that is not subject to materiality or
Material Adverse Effect qualifications inaccurate in any material respect.

 

Each notice pursuant to Section 7.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

SECTION 7.4.           Preservation of Corporate Existence and Related Matters.
Except as permitted by Section 8.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
where the nature and scope of its activities require it to so qualify under
Applicable Law in which the failure to so qualify could reasonably be expected
to have a Material Adverse Effect.





 

SECTION 7.5.           Maintenance of Property and Licenses.

 

(a)          In addition to the requirements of any of the Security Documents,
protect and preserve all Properties necessary in and material to its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in good working order and condition, ordinary wear and tear excepted,
all buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such Property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner, in each case except as such
action or inaction would not reasonably be expected to result in a Material
Adverse Effect.

 



64

 



 

(b)          Maintain, in full force and effect in all material respects, each
and every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority required for each of them to
conduct their respective businesses as presently conducted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.





 

SECTION 7.6.           Insurance.  Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law and as are required by any Security Documents
(including, without limitation, hazard and business interruption insurance). All
such insurance shall, (a) provide that no cancellation thereof shall be
effective until at least 30 days (or 10 days in the case of nonpayment of
premium) after receipt by the Collateral Agent of written notice thereof,
(b) name the Collateral Agent as an additional insured party thereunder and
(c) in the case of each casualty insurance policy, name the Collateral Agent as
lender’s loss payee. On the Signing Date and from time to time thereafter
deliver to the Collateral Agent (a) upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby and (b) prompt notice of
any material modification to the insurance policies required to be maintained
hereunder.



 

SECTION 7.7.           Accounting Methods and Financial Records.  Maintain a
system of accounting, and keep proper books, records and accounts (which shall
be true and complete in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP and in compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.



 

SECTION 7.8.           Payment of Taxes and Other Obligations.  Pay and perform
(a) all taxes, assessments and other governmental charges that may be levied or
assessed upon it or any of its Property and (b) all other indebtedness,
obligations and liabilities in accordance with customary trade practices;
provided, that the Borrower or such Subsidiary may contest any item described in
clause (a) of this Section in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP, except where the
failure to pay or perform such items described in clauses (a) or (b) of this
Section could not reasonably be expected to have a Material Adverse Effect.



 

SECTION 7.9.           Compliance with Laws and Approvals.  Observe and remain
in compliance in all material respects with all Applicable Laws and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.



 

SECTION 7.10.         Environmental Laws.  In addition to and without limiting
the generality of Section 7.9, except as could not reasonably be expected to
have a Material Adverse Effect, (a) comply and ensure all tenants and
subtenants, if any, comply with all Environmental Laws and obtain and comply
with and maintain, and ensure that all tenants and subtenants, if any, obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by any Environmental Laws, (b) conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions required under Environmental Laws, and (c) except as
being contested in good faith and by appropriate proceedings, promptly comply
with all orders and directives of any Governmental Authority regarding
Environmental Laws.





 



65

 



 

SECTION 7.11.         Compliance with ERISA.  In addition to and without
limiting the generality of Section 7.9, (a) except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with applicable provisions of ERISA,
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans, (ii) not take any action or fail to take
action the result of which could reasonably be expected to result in a liability
to the PBGC or to a Multiemployer Plan, and (b) furnish to the Administrative
Agent upon the Administrative Agent’s request such additional information about
any Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.





 

SECTION 7.12.         Compliance with Agreements.  Comply in all respects with
each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including, without
limitation, any Material Contract, except as could not reasonably be expected to
have a Material Adverse Effect.





 

SECTION 7.13.         Visits and Inspections.  Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, all at the expense of the
Borrower, to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants, its business, assets, liabilities,
financial condition, results of operations and business prospects; provided that
excluding any such visits and inspections during the continuation of an Event of
Default, the Administrative Agent shall not exercise such rights more often than
once during any calendar year at the Borrower’s expense; provided further that
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrower at any time during normal business hours without advance notice.





 

SECTION 7.14.           Additional Subsidiaries and Real Property.

 

(a)          Additional Subsidiaries. Form or acquire direct or indirect
Subsidiaries only which are in the same business as the Borrower. At the
Borrower’s own expense, promptly, and in any event within 10 Business Days after
the formation or acquisition of any new direct or indirect Subsidiary of the
Borrower after the date hereof, (i) notify the Administrative Agent of such
event, (ii) amend the Security Documents as appropriate in light of such event
to pledge to the Collateral Agent for the benefit of the Secured Parties 100% of
the Equity Securities of each Person which becomes a Subsidiary and execute and
deliver all documents or instruments required thereunder or appropriate to
perfect the security interest created thereby, (iii) deliver to the Collateral
Agent all stock certificates and other instruments added to the Collateral
thereby free and clear of all Liens, accompanied by undated stock powers or
other instruments of transfer executed in blank, (iv) cause each such Person
that becomes a direct or indirect Subsidiary after the date hereof to execute a
Subsidiary Guaranty Agreement, (v) cause each document (including each UCC
financing statement and each filing with respect to intellectual property owned
by each such Person that becomes a direct or indirect Subsidiary of the Borrower
after the date hereof) required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Collateral Agent for the benefit of the Secured Parties a valid,
legal and perfected first-priority security interest in and lien on the
Collateral subject to the Security Documents to be so filed, registered or
recorded and evidence thereof delivered to the Administrative Agent (provided
that no filing shall be required with respect to intellectual property if the
Administrative Agent determines that such property is not material to the
business of such Subsidiary), and (vi) deliver an opinion of counsel in form and
substance reasonably satisfactory to the Administrative Agent with respect to
each such Person and the matters set forth in this section.

 

(b)          Real Property Collateral. Notify the Administrative Agent, within
ten (10) days after the acquisition of any owned real property by any Credit
Party that is not subject to the existing Security Documents, and within 60 days
of such acquisition, deliver such mortgages, deeds of trust, title insurance
policies, environmental reports, surveys and other documents reasonably
requested by the Administrative Agent in connection with granting and perfecting
a first priority Lien, other than Permitted Liens, on such real property in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties,
all in form and substance acceptable to the Administrative Agent.

  

66

 



 

(c)          Exclusions. The provisions of this Section 7.14 shall not apply to
assets as to which the Administrative Agent and the Borrower shall reasonably
determine that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby.

 

SECTION 7.15.           Use of Proceeds.  (a) The Borrower shall use the
proceeds of the Extensions of Credit (i) to refinance the existing $10 million
working capital facility of the Borrower, (ii) for the acquisition of Capital
Assets and (iii) for working capital and general corporate purposes of the
Borrower and its Subsidiaries, including the payment of certain fees and
expenses incurred in connection with the Transactions and this Agreement.
(b) The Borrower shall use the proceeds of any Incremental Revolving Credit
Increase as permitted pursuant to Section 4.13, as applicable.





 

SECTION 7.16.           Reserved.

 

SECTION 7.17.            Corporate Governance.  (a) Maintain entity records and
books of account separate from those of any other entity which is an Affiliate
of such entity, (b) not commingle its funds or assets with those of any other
entity which is an Affiliate of such entity (except pursuant to cash management
systems reasonably acceptable to the Administrative Agent) and (c) provide that
its board of directors (or equivalent governing body) will hold all appropriate
meetings to authorize and approve such entity’s actions, which meetings will be
separate from those of any other entity which is an Affiliate of such entity.





 

SECTION 7.18.           Further Assurances.  Maintain the security interest
created by the Security Documents in accordance with the terms of the Security
Agreement, subject to the rights of the Credit Parties to dispose of the
Collateral pursuant to the Loan Documents; and make, execute and deliver all
such additional and further acts, things, deeds, instruments and documents as
the Administrative Agent or the Required Lenders (through the Administrative
Agent) may reasonably require for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of renewing
the rights of the Lender Parties with respect to the Collateral as to which the
Collateral Agent, for the ratable benefit of the Secured Parties, has a
perfected Lien pursuant hereto or thereto, including, without limitation, filing
any financing or continuation statements under the UCC (or other similar laws)
in effect in any jurisdiction with respect to the security interests created
hereby or by the other Loan Documents.





 

SECTION 7.19.           Post Signing Matters. On or prior to the earlier of (i)
October 8, 2012 and (ii) the date of the first Extension of Credit, the Borrower
shall (at the sole cost and expense of the Company) deliver to the
Administrative Agent:

 

(a)          Mortgages. A duly executed copy of the Mortgage(s) relating to the
real property specified on Schedule 6.18 which shall have been duly authorized,
executed and delivered by the parties thereto and shall be in full force and
effect.

 

(b)          Title Insurance. A marked-up commitment for a policy of title
insurance (including, such endorsements as are requested by the Administrative
Agent), insuring each Mortgage and showing no prior Liens other than Liens
permitted to be prior pursuant to Section 8.2, issued by First American Title
Insurance Company or Title Guaranty with the final title insurance policy (or
policies) being delivered by the applicable title company promptly thereafter.
Further, the Borrower agrees to provide or obtain any customary affidavits and
indemnities as may be required or necessary to obtain title insurance
satisfactory to the Administrative Agent.

 



67

 



 

(c)          Title Exceptions. Copies of all recorded documents creating
exceptions to the title policy referred to in Section 7.19(b).

 

(d)          Surveys. A copy of an as-built survey dated not more than 30 days
prior to the date of the Signing Date of each parcel of real property subject to
a Mortgage certified by a registered engineer or land surveyor. Each such survey
shall be accompanied by an affidavit of an authorized signatory of the owner of
such property stating that there have been no improvements or encroachments to
the property since the date of the respective survey such that the existing
survey is no longer accurate. Such survey shall be prepared to ALTA/ACSM
standards and shall show the area of such property, all boundaries of the land
with courses and distances indicated, including chord bearings and arc and chord
distances for all curves, and shall show dimensions and locations of all
easements, private drives, roadways, and other facts materially affecting such
property, and shall show such other details as the Administrative Agent may
reasonably request, including, without limitation, any encroachment (and the
extent thereof in feet and inches) onto the property or by any of the
improvements on the property upon adjoining land or upon any easement burdening
the property; any improvements, to the extent constructed, and the relation of
the improvements to any required setbacks and if improvements are existing, the
locations of all utilities serving the improvements.

 

(e)          Opinion(s) of Counsel. Opinion(s) in form and substance
satisfactory to the Administrative Agent, dated the date of the Mortgage(s) from
Morihara Lau & Fong LLP and/or other special Hawaii counsel for the Company
reasonably acceptable to the Administrative Agent, covering such matters
incident to the items referenced in this Section 7.19 as the Administrative
Agent or special counsel to the Lenders may reasonably request (and the Borrower
hereby instructs its counsel to deliver such opinion(s) to the Lenders).

 

ARTICLE VIII

NEGATIVE COVENANTS

 

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired or been Cash Collateralized and the
Commitments terminated, the Borrower will not, and will not permit any of its
Subsidiaries to.

 

SECTION 8.1.           Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness except:





 

(a)          the Obligations and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the principal amount of such Indebtedness
is not increased at the time of such refinancing, refunding, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (ii) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Indebtedness prior to such refinancing, refunding,
renewal or extension; provided, further that upon any refinancing of any
outstanding Loans with TGC Notes issued after the date hereof, (i) Revolving
Credit Commitments are permitted to be reinstated in an amount equal to the
lesser of the principal amount of Loans subject to such refinancing or
$50,000,000 and (ii) incremental debt under such TGC Notes up to $50,000,000
will be permitted to be incurred;

 



68

 



 

(b)          Indebtedness and obligations owing under Hedge Agreements entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks or to secure feedstock or inventory and not for
speculative purposes;

 

(c)          Indebtedness existing on the Signing Date and listed on Schedule
6.27(a), and, other than in the case of the Existing Revolving Credit Facility,
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the final maturity date
and weighted average life of such refinancing, refunding, renewal or extension
shall not be prior to or shorter than that applicable to the Indebtedness prior
to such refinancing, refunding, renewal or extension and (iii) any refinancing,
refunding, renewal or extension of any Subordinated Indebtedness shall be (A) on
subordination terms at least as favorable to the Lenders, (B) no more
restrictive on the Borrower and its Subsidiaries than the Subordinated
Indebtedness being refinanced, refunded, renewed or extended and (C) in an
amount not less than the amount outstanding at the time of such refinancing,
refunding, renewal or extension;

 

(d)          Indebtedness incurred in connection with Capital Leases of the
Borrower for barges used by the Borrower in the ordinary course of its business
to transport its gas;

 

(e)          Indebtedness incurred in connection with the TGC Notes, and, in
each case, any refinancings, refundings, renewals or extensions thereof;
provided that (i) the principal amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
final maturity date and weighted average life of such refinancing, refunding,
renewal or extension shall not be prior to or shorter than that applicable to
the Indebtedness prior to such refinancing, refunding, renewal or extension;

 

(f)          Indebtedness of the Borrower to HGC if such Indebtedness is
contractually subordinate, to the satisfaction of the Administrative Agent, to
the Obligations; provided that payments of principal of and interest on such
Indebtedness (i) shall not be permitted to be paid if a Default or an Event of
Default shall have occurred and be continuing and (ii) shall only be funded with
Aggregate Cash Available for Distribution;

 

(g)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

 

(h)          Indebtedness under performance bonds, surety bonds, release, appeal
and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing; and

 

(i)          unsecured Indebtedness of any Credit Party or any Subsidiary
thereof not otherwise permitted pursuant to this Section in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding.

 

SECTION 8.2.           Liens.  Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its Property, whether now owned or hereafter
acquired, except:



  

69

 



 

(a)          (i) Liens created pursuant to the Loan Documents and (ii) Liens on
cash or deposits granted in favor of the Swingline Lender or the Issuing Lender
to Cash Collateralize any Defaulting Lender’s participation in Letters of Credit
or Swingline Loans;

 

(b)          Liens in existence on the Signing Date and described on Schedule
6.27(b), including Liens incurred in connection with any refinancing, refunding,
renewal or extension of Indebtedness pursuant to Section 8.1(c) (solely to the
extent that such Liens were in existence on the Signing Date and described on
Schedule 6.27(b)); provided that the scope of any such Lien shall not be
increased, or otherwise expanded, to cover any additional property or type of
asset, as applicable, beyond that in existence on the Signing Date, except for
products and proceeds of the foregoing;

 

(c)          Liens for taxes, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA)
(i) not yet due or as to which the period of grace (not to exceed 30 days), if
any, related thereto has not expired or (ii) which are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP;

 

(d)          the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (i) are not overdue for a period of more
than 30 days, or if more than 30 days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries;

 

(e)          deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment and health insurance and other types of social
security or similar legislation, or to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business, in each case, so long as no foreclosure sale or similar proceeding has
been commenced with respect to any portion of the Collateral on account thereof;

 

(f)          encumbrances in the nature of zoning restrictions, easements and
rights or restrictions of record on the use of real property or otherwise
disclosed by a survey or visual inspection, which in the aggregate are not
substantial in amount and which do not, in any case, detract from the value of
such property or impair the use thereof in the Borrower’s ordinary conduct of
business;

 

(g)          Liens incurred by the Borrower and its Subsidiaries in connection
with the TGC Notes, and, in each case, any refinancings, refundings, renewals or
extensions thereof; provided that the scope of any such Lien shall not be
increased, or otherwise expanded, to cover any additional property or type of
asset, as applicable, beyond that in existence on the Signing Date, except for
products and proceeds of the foregoing;

 

(h)          Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or its Subsidiaries; provided that (i) such security interests
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
and (ii) such security interests shall not apply to any other property or assets
of the Borrower or its Subsidiaries; and

 



70

 



 

(i)          Liens incurred by the Borrower or its Subsidiaries pursuant to any
Secured Hedge Agreement or Secured Cash Management Agreement, each as required
or permitted under this Agreement.

 

SECTION 8.3.           Investments.  Purchase, own, invest in or otherwise
acquire (in one transaction or a series of transactions), directly or
indirectly, any Capital Stock, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist, directly or indirectly, any loans, advances or extensions of
credit to, or any investment in cash or by delivery of Property in, any Person
(all the foregoing, “Investments”) except:





 

(a)          (i) Investments existing on the Signing Date in Subsidiaries
existing on the Signing Date, (ii) Investments existing on the Signing Date
(other than Investments in Subsidiaries existing on the Signing Date) and
described on Schedule 8.3, and (iii) Investments made after the Signing Date by
any Credit Party in any other Credit Party;

 

(b)          Investments in cash and Cash Equivalents;

 

(c)          Investments by the Borrower or any of its Subsidiaries in the form
of Capital Expenditures permitted pursuant to this Agreement;

 

(d)          deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 8.2;

 

(e)          Hedge Agreements permitted pursuant to Section 8.1;

 

(f)          purchases of assets in the ordinary course of business;

 

(g)          Investments in the form of intercompany Indebtedness permitted
pursuant to Section 8.1(f);

 

(h)          Investments by the Borrower or any Subsidiary thereof in each
other; and

 

(i)          So long as no Default or Event of Default shall have occurred and
be continuing, any loan or advance of funds by the Borrower (i) to HGC or (ii)
pursuant to the Intercompany Loan Agreement, but in each case only to the
extent, after giving to such loan or advance of funds, Aggregate Cash Available
for Distribution would not be less than $0.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 8.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

SECTION 8.4.           Fundamental Changes.  Consolidate with or merge into any
other Person or permit any other Person to merge into it, acquire any Person as
a new Subsidiary or acquire all or substantially all of the assets of any other
Person without the prior written approval of the Administrative Agent acting at
the direction of the Required Lenders; provided that the Borrower and its
Subsidiaries may merge into or consolidate with each other if (i) no Default or
Event of Default will result after giving effect to any such merger or
consolidation and (ii) in any such merger or consolidation, the Borrower is the
surviving person.





 



71

 



 

SECTION 8.5.           Asset Dispositions.  Make any Asset Disposition except:

  

(a)          the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrower or any of its Subsidiaries;

 

(b)          sales by the Borrower or its Subsidiaries of inventory to Persons
in the ordinary course of their businesses and the granting of any option or
other right to purchase, lease or otherwise acquire inventory in the ordinary
course of the Borrower’s business or the business of its Subsidiaries;

 

(c)          sales or other dispositions by the Borrower or its Subsidiaries of
any Property, provided that (i) no Event of Default shall have occurred and be
continuing, (ii) the purchase price paid to the Borrower or its Subsidiaries for
such Property shall be no less than the fair market value of such Property as
determined in good faith by the Borrower at the time of such sale (provided that
details of such determination be made available to the Administrative Agent upon
request) and (iii) the aggregate purchase price paid to the Borrower or its
Subsidiaries for such Property during the same fiscal year pursuant to this
clause (c) shall not exceed $10,000,000; and

 

(d)          sales or other dispositions by the Borrower or its Subsidiaries of
Investments permitted by Section 8.3(a) of this Agreement for not less than fair
market value as determined in good faith by the Borrower at the time of such
sale (provided that the details of such determination be made available to the
Administrative Agent upon request).

 

SECTION 8.6.           Restricted Payments.  Declare or pay, directly or
indirectly, any dividend on, or make any payment or other distribution on
account of, or purchase, redeem, retire or otherwise acquire (directly or
indirectly), or set apart assets for a sinking or other analogous fund for the
purchase, redemption, retirement or other acquisition of, any class of Capital
Stock of any Credit Party or any Subsidiary thereof, or make, directly or
indirectly, any distribution of cash, property or assets to the holders of
shares of any Capital Stock of any Credit Party or any Subsidiary thereof (all
of the foregoing, the “Restricted Payments”) provided that:





 

(a)          the Borrower or any Subsidiary thereof may pay dividends in shares
of its own Qualified Capital Stock;

 

(b)          any Subsidiary of the Borrower may pay cash dividends to the
Borrower or any Subsidiary Guarantor or ratably to all holders of its
outstanding Qualified Capital Stock; and

 

(c)          the Borrower may declare and make (and each Subsidiary of the
Borrower may declare and make to enable the Borrower to do the same) Restricted
Payments to HGC, so that HGC may:

 

(i)          pay corporate operating (including, without limitation, directors
fees and expenses) and overhead expenses (including, without limitation, rent,
utilities and salary) in the ordinary course of business and fees and expenses
of attorneys, accountants, appraisers and the like;

 

(ii)         redeem, retire or otherwise acquire shares of its Capital Stock or
options or other equity or phantom equity in respect of its Capital Stock from
present or former officers, employees, directors or consultants (or their family
members or trusts or other entities for the benefit of any of the foregoing) or
make severance payments to such Persons in connection with the death, disability
or termination of employment or consultancy of any such officer, employee,
director or consultant to the extent that such purchase is made with the Net
Cash Proceeds of any offering of equity securities of or capital contributions
to HGC;

 



72

 



 

(iii)        make cash payments under the Management Agreement;

 

(iv)        pay cash dividends to holders of its outstanding Qualified Capital
Stock; and

 

(v)         (1) make required payments of principal and interest under the HGC
Credit Agreement in an amount up to the greater of $5,000,000 during any period
of four consecutive fiscal quarters or the Aggregate Cash Available for
Distribution or (2) prepay any amount outstanding under the HGC Credit Agreement
with Net Cash Proceeds to the extent not applied to the prepayment of the Loans
pursuant to Section 2.4(b)(iii) and Section 2.4(b)(iv) of this Agreement or the
TGC Notes pursuant to Section 8.7 of the Note Purchase Agreement.

 

Notwithstanding the foregoing, the Borrower shall only be permitted to make
Restricted Payments pursuant to clauses (c)(iii), (c)(iv), and (c)(v)(2) of this
Section 8.6 to the extent, after giving to any such Restricted Payment,
Aggregate Cash Available for Distribution would not be less than $0; provided
that, the Borrower shall be prohibited from making any Restricted Payment
pursuant to clauses (c)(iii), (c)(iv) and (c)(v) of this Section 8.6 during the
occurrence and continuance of a Default or Event of Default.

 

SECTION 8.7.           Transactions with Affiliates.  Directly or indirectly
enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property, the rendering of any service or the payment of
any management, advisory or similar fees, with (a) any officer, director, holder
of any Capital Stock in, or other Affiliate of, HGC, the Borrower or any of its
Subsidiaries, (b) any Affiliate of any such officer, director or holder or
(c) the Sponsor or any officer, director, holder of any Capital Stock in, or
other Affiliate of, the Sponsor, other than:



 

(i)          transactions among the Persons identified in clauses (a), (b) or
(c) above that are explicitly permitted by Sections 8.1, 8.2, 8.3, 8.5, 8.6 and
8.13;

 

(ii)         transactions existing on the Signing Date and described on Schedule
6.26;

 

(iii)        other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Borrower;

 

(iv)        employment and severance arrangements (including equity incentive
plans and employee benefit plans and arrangements) with their respective
officers and employees in the ordinary course of business;

 

(v)         payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of HGC, the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries;

 

(vi)        payments as contemplated under the Tax Sharing Agreement; and

 



73

 



 

(vii)       payment to the Sponsor or its designee of (A) fees and indemnities
in an amount not to exceed the amount set forth in the Management Agreement and
(B) reasonable out-of-pocket expenses; provided that, in either case set forth
in the foregoing clauses (A) or (B), no Event of Default shall have occurred and
be continuing prior thereto or as result thereof.

 

SECTION 8.8.           Accounting Changes; Organizational Documents.

 

(a)          Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.

 

(b)          Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.

 

SECTION 8.9.           Payments and Modifications of Subordinated Indebtedness.

 

(a)          Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness in any respect which would materially and adversely
affect the rights or interests of the Administrative Agent and Lenders
hereunder.

 

(b)          Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, (i) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (ii) at the maturity thereof) any Subordinated
Indebtedness, except:

 

(i)          refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 8.1(c) and (f) and by any
subordination agreement applicable thereto; and

 

(ii)         the payment of interest, expenses and indemnities in respect of
Subordinated Indebtedness incurred under Section 8.1(c) and (f) (other than any
such payments prohibited by the subordination provisions thereof).

 

SECTION 8.10.           No Further Negative Pledges; Restrictive Agreements.

 

(a)          Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to the TGC Note Purchase Agreement and the documents related
thereto, (iii) pursuant to any document or instrument governing Indebtedness
incurred pursuant to Section 8.1(h); provided, that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith, (iv) restrictions contained in the organizational documents of any
Credit Party as of the Signing Date and (v) restrictions in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided, that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien).

  

74

 



 

(b)          Create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction on the ability of any Credit Party or
any Subsidiary thereof to (i) pay dividends or make any other distributions to
any Credit Party or any Subsidiary on its Capital Stock or with respect to any
other interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to the Borrower or any Subsidiary
Guarantor, (iii) make loans or advances to the Borrower or any Subsidiary
Guarantor, (iv) sell, lease or transfer any of its properties or assets to the
Borrower or any Subsidiary Guarantor or (v) act as a Subsidiary Guarantor
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i) through (v) above) for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, (B) the TGC Note Purchase Agreement and the documents related
thereto, (C) Applicable Law, (D) any document or instrument governing
Indebtedness incurred pursuant to Section 8.1(h) (provided, that any such
restriction contained therein relates only to the asset or assets acquired in
connection therewith), (E) any Permitted Lien or any document or instrument
governing any Permitted Lien (provided, that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien),
(F) obligations that are binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Borrower, so long as such obligations are not
entered into in contemplation of such Person becoming a Subsidiary,
(G) customary restrictions contained in an agreement related to the sale of
Property (to the extent such sale is permitted pursuant to Section 8.5) that
limit the transfer of such Property pending the consummation of such sale,
(H) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto and (I) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business.

 

SECTION 8.11.           Nature of Business.  Engage or permit any Subsidiary to,
engage in any business other than the current business that it or its
Subsidiaries is currently engaged in including, but not limited to, the
distribution of natural gas, propane and synthetic natural gas including in
connection with additional clean and renewable energy alternatives, renewable
natural gas and liquefied natural gas (LNG), and any business activity
reasonably related or ancillary thereto.





 

SECTION 8.12.           Amendments of Other Documents.  Amend, modify, waive or
supplement (or permit modification, amendment, waiver or supplement of) any of
the terms or provisions of the Management Agreement, the Intercompany Loan
Agreement or any other Material Contract (other than the TGC Note Purchase
Agreement and the documents related thereto), in any respect which would
materially and adversely affect the rights or interests of the Administrative
Agent and the Lenders hereunder, in each case, without the prior written consent
of Required Lenders.





 

SECTION 8.13.           Sale Leasebacks.  Directly or indirectly become or
remain liable as lessee or as guarantor or other surety with respect to any
lease, whether an operating lease or a Capital Lease, of any Property (whether
real, personal or mixed), whether now owned or hereafter acquired, (a) which any
Credit Party or any Subsidiary thereof has sold or transferred or is to sell or
transfer to a Person which is not another Credit Party or Subsidiary of a Credit
Party or (b) which any Credit Party or any Subsidiary of a Credit Party intends
to use for substantially the same purpose as any other Property that has been
sold or is to be sold or transferred by such Credit Party or such Subsidiary to
another Person which is not another Credit Party or Subsidiary of a Credit Party
in connection with such lease.





 

SECTION 8.14.           Reserved.

 

SECTION 8.15.           Financial Covenants.

 

(a)          Consolidated Total Indebtedness to Consolidated Capitalization
Ratio. As of the last day of any fiscal quarter, permit the Consolidated Total
Indebtedness to Consolidated Capitalization Ratio to be greater than 65.0%.

 

(b)          Consolidated Interest Coverage Ratio. As of the last day of any
fiscal quarter, permit the Consolidated Interest Coverage Ratio to be less than
3.00 to 1.00.

 



75

 



 

SECTION 8.16.           Disposal of Subsidiary Interests.  The Borrower will not
permit any Subsidiary to be a non-Wholly-Owned Subsidiary except (a) as a result
of or in connection with a dissolution, merger, amalgamation, consolidation or
disposition permitted by Section 8.4 or 8.5 or (b) so long as such Subsidiary
continues to be a Subsidiary Guarantor.



 

SECTION 8.17.           Accounts. Maintain bank accounts or securities accounts
other than (i) the bank accounts and securities accounts listed in
Schedule 6.25, and (ii) additional bank accounts and securities accounts
established after the Signing Date for the working capital needs of the Credit
Parties which are subject to control agreements.





 

SECTION 8.18.           Jurisdiction of Formation. Change their jurisdiction of
formation except upon not less than 90 days prior written notice to the
Administrative Agent.



 

SECTION 8.19.           Foreign Assets Control Regulations. Use the proceeds of
any Extension of Credit:



 

(i)          to fund any operations of, to finance any investments or activities
in, or to make any payments to, any person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury's Office of Foreign Assets Control; or

 

(ii)         to fund any operations in, to finance any investments or activities
in, or to make any payments to, an agency of the government of a country, an
organization controlled by a country, or a person resident in a country that is
subject to a sanctions program administered by the U.S. Department of the
Treasury's Office of Foreign Assets Control under 31 C.F.R. Chapter V.

 

ARTICLE IX

DEFAULT AND REMEDIES

 

SECTION 9.1.           Events of Default. Each of the following shall constitute
an Event of Default:



 

(a)          Default in Payment of Principal of Loans and Reimbursement
Obligations. The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

 

(b)          Other Payment Default. The Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of 3 Business Days.

 

(c)          Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.

 



76

 



 

(d)          Default in Performance of Certain Covenants. Any Credit Party shall
default in the performance or observance of any covenant or agreement contained
in Sections 7.4, 7.5(b), 7.9, 7.15 or Article VIII.

 

(e)          Default in Performance of Other Covenants and Conditions. Any
Credit Party or any Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of 30 days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to
the Borrower and (ii) a Responsible Officer of the Borrower having obtained
knowledge thereof.

 

(f)          Indebtedness Cross-Default. Any Credit Party or any Subsidiary
thereof shall (i) default in the payment of any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of the Threshold Amount beyond the period of grace if
any, provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans, any
Reimbursement Obligation) the aggregate outstanding amount of which Indebtedness
is in excess of the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
and/or lapse of time, if required, any such Indebtedness to become due prior to
its stated maturity (any applicable grace period having expired).

 

(g)          Other Cross-Defaults. Any Credit Party or any Subsidiary thereof
shall default in the payment when due, or in the performance or observance, of
any obligation or condition of any Material Contract, and in each case, any
grace or cure period thereunder shall have expired, unless, but only as long as,
the existence of any such default is being contested by such Credit Party or any
such Subsidiary in good faith by appropriate proceedings and adequate reserves
in respect thereof have been established on the books of the Borrower or such
Credit Party to the extent required by GAAP.

 

(h)          Change in Control. Any Change in Control shall occur.

 

(i)          Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

 

(j)          Involuntary Bankruptcy Proceeding. A case or other proceeding shall
be commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for any Credit Party or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of 60
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

  

77

 



 

(k)          Failure of Agreements. Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Subsidiary thereof party thereto or any such
Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof.

 

(l)          ERISA Events. The occurrence of any of the following events:
(i) any Credit Party or any ERISA Affiliate fails to make full payment when due
of all amounts which, under the provisions of any Pension Plan or Section 412 or
430 of the Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and the resultant liability of any Credit Party is in
excess of the Threshold Amount or (ii) a Termination Event.

 

(m)          Judgment. A judgment or order for the payment of money which causes
the aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of 60 consecutive days after the entry thereof.

 

(n)          Abandonment. Except for in the case of force majeure in which case
this Section 9.1(n) shall not apply, the Borrower or its Subsidiaries shall
abandon its business operations, which abandonment shall be deemed to have
occurred if the Borrower or its Subsidiaries fails, without reasonable cause, to
conduct business operations in the ordinary course for a continuous period of
more than 30 days.

 

(o)          Loss of Governmental Approvals. Any material Governmental Approvals
necessary (i) for the execution, delivery and performance by the Borrower or any
of its Subsidiaries of any of the Loan Documents or Material Contracts to which
it is a party, or for the performance by any Credit Party of its material rights
and obligations under any of the Loan Documents or Material Contracts to which
it is a party or (ii) for the ownership, leasing or operation of any material
portion of the business of the Borrower or any of its Subsidiaries (determined
on a consolidated basis) as conducted as of the date hereof, shall be revoked,
terminated, withdrawn, suspended or materially modified unless (x) such
Governmental Approval is reinstated within 10 days after the occurrence of such
event (or such longer period as is necessary to reinstate such Governmental
Approval, so long as the Borrower or any of its Subsidiaries are diligently
pursuing such reinstatement and such extension of time does not result or could
reasonably be expected to result in a Material Adverse Effect), or (y) the
revocation, termination, withdrawal, suspension or modification of such
Governmental Approval does not result in or could not reasonably be expected to
result in a Material Adverse Effect.

 

(p)          Illegality. It becomes unlawful for the Borrower or its
Subsidiaries to perform any of its obligations under the Loan Documents (other
than an illegality referred to in Section 4.8) and such illegality could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 9.2.           Remedies. Upon the occurrence of an Event of Default,
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Borrower:



 



78

 



 

(a)          Acceleration; Termination of Credit Facility. Terminate the
Revolving Credit Commitment and declare the principal of and interest on the
Loans and the Reimbursement Obligations at the time outstanding, and all other
amounts owed to the Lenders and to the Administrative Agent under this Agreement
or any of the other Loan Documents (including, without limitation, all Letter of
Credit Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented or shall be entitled to present the
documents required thereunder) and all other Obligations, to be forthwith due
and payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Credit Party, anything in this Agreement or the other
Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 9.1(i) or (j), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

 

(b)          Letters of Credit. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrower.

 

(c)          General Remedies. Exercise on behalf of the Lender Parties all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.

 

SECTION 9.3.           Rights and Remedies Cumulative; Non-Waiver; etc.

 

(a)          The enumeration of the rights and remedies of the Administrative
Agent and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent and the Lenders of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise. No delay or failure
to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between the Borrower, the Administrative Agent and
the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

 



79

 



 

(b)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Credit Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Lender; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.4 (subject to the terms
of Section 4.4), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 9.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.

 

SECTION 9.4.           Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 9.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Secured
Obligations and all net proceeds from the enforcement of the Secured Obligations
shall be applied:



 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swingline Lender in proportion to
the respective amounts described in this clause First payable to them;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lender, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any Letter of Credit Obligations then outstanding; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

  

80

 



 

SECTION 9.5.           Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:



 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lender and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lender and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Lender and
the Administrative Agent under Sections 4.3, 4.9 and 11.3) allowed in such
judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 4.3, 4.9 and 11.3.

 

SECTION 9.6.           Credit Bidding.

 

(a)          The Administrative Agent, on behalf of itself and the Lenders,
shall have the right to credit bid and purchase for the benefit of the
Administrative Agent and the Lenders all or any portion of Collateral at any
sale thereof conducted by the Administrative Agent under the provisions of the
UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the United States Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with Applicable Law.

 

(b)          Each Lender hereby agrees that, except as otherwise provided in any
Loan Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

  

81

 



 

ARTICLE X

 THE ADMINISTRATIVE AGENT

 

SECTION 10.1.           Appointment and Authority.

 

(a)          Each of the Lenders and the Issuing Lender hereby irrevocably
designates and appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)          The Administrative Agent shall also act as the Collateral Agent
under the Loan Documents, and each of the Lenders (including in its capacity as
a potential Hedge Bank or Cash Management Bank) and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Lender Parties). In this connection, the
Administrative Agent, as Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
X for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Articles X and XI
(including Section 11.3, as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Loan Documents) as if set
forth in full herein with respect thereto.

 

SECTION 10.2.           Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.



 

SECTION 10.3.           Exculpatory Provisions.

 

(a)          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

 



82

 

 



(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)         shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)        shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 11.2 and Section 9.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable judgment.
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender or the Issuing Lender.

 

(c)          The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

SECTION 10.4.           Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for HGC and the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.



 



83

 



 

SECTION 10.5.           Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent. The Administrative Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.



 

SECTION 10.6.            Resignation of Administrative Agent.The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Lender and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.



 

(a)          With effect from the Resignation Effective Date, (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

(b)          Any resignation by Wells Fargo as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Lender and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

  

84

 



 

SECTION 10.7.           Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.



 

SECTION 10.8.           No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book managers, lead managers, arrangers, lead arrangers or
co-arrangers listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.



 

SECTION 10.9.           Collateral and Guaranty Matters.

 

(a)          Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(i)          to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements or Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Lender shall have been made),
(B) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (C) if approved,
authorized or ratified in writing in accordance with Section 11.2;

 

(ii)         to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and

 

(iii)        to release any Subsidiary Guarantor from its obligations under any
Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

  

85

 



 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 10.9. In each case as specified in this
Section 10.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 10.9. In the
case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an Asset Disposition permitted pursuant
to Section 8.5, the Liens created by any of the Security Documents on such
property shall be automatically released without need for further action by any
person.

 

(b)          The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

 

SECTION 10.10.           Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 9.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.





 

SECTION 10.11.           Intercreditor Agreement.  The Administrative Agent is
hereby authorized and instructed to enter into the Intercreditor Agreement, and
the parties hereto acknowledge that the Intercreditor Agreement is binding upon
them. In addition, the Lenders hereby authorize the Administrative Agent to
enter into (i) any amendments to the Intercreditor Agreement and (ii) any other
intercreditor arrangements in each case to the extent required to give effect to
the establishment of intercreditor rights and privileges as contemplated and
required by this Agreement.

 



 ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1.           Notices.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 



86

 



 

If to the Borrower:

 

The Gas Company, LLC

745 Fort Street

Suite 1800

Honolulu, HI 96813

United States of America
Attention of: Jeffrey M. Kissel, President and Chief Executive Officer          
Telephone No.: (808) 535-5908

Facsimile No.: (808) 535-5943

E-mail: JKissel@hawaiigas.com

 

With copies to:

 

The Gas Company, LLC

745 Fort Street

Suite 1800

Honolulu, HI 96813

United States of America

Attention of: Nathan C. Nelson, General Counsel

Telephone No.: (808) 535-5912

Facsimile No.: (808) 535-5943

E-mail: NNelson@hawaiigas.com

 

If to Wells Fargo as
Administrative
Agent:

 

Wells Fargo Bank, National Association

1525 West W.T. Harris Boulevard

Mail Code: D1109-019

Charlotte, NC 28262

Attn: Syndication Agency Services

Telephone: 704-590-2706

Facsimile: 704-590-2790

Email:  agencyservices.requests@wellsfargo.com

 

If to any Lender:

 

To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 



87

 



 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

 

(c)          Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested

 

(d)          Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(e)          Platform.

 

(i)          Each Credit Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Lender and the other Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system.

 

(ii)         The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Credit
Party, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Credit Party’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material that any Credit Party provides to the Administrative Agent pursuant to
any Loan Document or the transactions contemplated therein which is distributed
to the Administrative Agent, the Issuing Lender or any Lender by means of
electronic communications pursuant to this Section, including through the
Platform.

  

88

 



 

SECTION 11.2.           Amendments, Waivers and Consents. Except as set forth
below or as specifically provided in any Loan Document, any term, covenant,
agreement or condition of this Agreement or any of the other Loan Documents may
be amended or waived by the Lenders, and any consent given by the Lenders, if,
but only if, such amendment, waiver or consent is in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided, that no amendment, waiver or
consent shall:



 

(a)          without the prior written consent of the Required Lenders, amend,
modify or waive (i) Section 5.2 or any other provision of this Agreement if the
effect of such amendment, modification or waiver is to require the Lenders
(pursuant to, in the case of any such amendment to a provision hereof other than
Section 5.2, any substantially concurrent request by the Borrower for a
borrowing of Revolving Credit Loans) to make Revolving Credit Loans when such
Lenders would not otherwise be required to do so, (ii) the amount of the
Swingline Commitment or (iii) the amount of the Letter of Credit Commitment;

 

(b)          increase the Revolving Credit Commitment of any Revolving Credit
Lender (or reinstate any Revolving Credit Commitment terminated pursuant to
Section 9.2) or the amount of Loans of any Lender, in any case, without the
written consent of such Revolving Credit Lender;

 

(c)          waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Revolving Credit Commitment hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;

 

(d)          reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clause (v) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 4.1(c) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or Letter of Credit Obligation or to
reduce any fee payable hereunder;

 

(e)          change Section 4.6 or Section 9.4 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby;

 

(f)          change Section 2.4(b) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;

 

(g)          except as otherwise permitted by this Section 11.2 change any
provision of this Section or reduce the percentages specified in the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

 

(h)          consent to the assignment or transfer by any Credit Party of such
Credit Party’s rights and obligations under any Loan Document to which it is a
party (except as permitted pursuant to Section 8.4), in each case, without the
written consent of each Lender; or

  

89

 





 

(i)          release (i) all of the Subsidiary Guarantors or (ii) Subsidiary
Guarantors comprising substantially all of the credit support for the Secured
Obligations, in any case, from any Guaranty Agreement (other than as authorized
in Section 10.9), without the written consent of each Lender; or

  

(j)          release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 10.9 or as otherwise
specifically permitted or contemplated in this Agreement, the MHGCI Guaranty
Agreement or any other applicable Security Document) without the written consent
of each Lender;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by HGC, the Borrower and the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time, and (vi) the Administrative Agent and the
Borrower shall be permitted to amend any provision of the Loan Documents (and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Revolving Credit Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 4.13 (including, without limitation, as applicable, (1) to
permit the Incremental Revolving Credit Increases to share ratably in the
benefits of this Agreement and the other Loan Documents and (2) to include the
Incremental Revolving Credit Increase or outstanding Incremental Revolving
Credit Increase in any determination of (i) Required Lenders or (ii) similar
required lender terms applicable thereto); provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Commitment or any increase in any Lender’s Commitment Percentage, in each case,
without the written consent of such affected Lender.

  

90

 



 

SECTION 11.3.          Expenses; Indemnity.

 

(a)          Costs and Expenses. The Borrower and any other Credit Party,
jointly and severally, shall pay (i) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of one legal counsel
(and, solely in the case of a conflict of interest, one additional counsel, and,
if reasonably necessary, one local counsel in any relevant material jurisdiction
to all such persons) for the Administrative Agent), and shall pay all fees and
time charges and disbursements for attorneys who may be employees of the
Administrative Agent, in connection with the syndication of the Credit Facility,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out of pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out of pocket expenses incurred
by the Administrative Agent, any Lender or the Issuing Lender (including the
fees, charges and disbursements of any one legal counsel (and, solely in the
case of a conflict of interest, one additional counsel, and, if reasonably
necessary, one local counsel in any relevant material jurisdiction to all such
persons) for the Administrative Agent, any Lender or the Issuing Lender), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the Issuing Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), damages, liabilities
and related expenses (including the fees, charges and disbursements of any one
legal counsel (and, solely in the case of a conflict of interest, one additional
counsel, and, if reasonably necessary, one local counsel in any relevant
material jurisdiction to all such persons) for any Indemnitee), and shall
indemnify and hold harmless, each Indemnitee from, and shall pay or reimburse
any such Indemnitee for, all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Credit Party), other than such Indemnitee and its Related Parties, arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim to the extent related to any
Credit Party or any Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable and
documented attorneys and consultant’s fees, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by any Credit Party or any Subsidiary thereof against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Credit Party or such Subsidiary has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 11.3(b) shall not
apply to taxes except for Taxes arising from a non-Tax claim.

 

91

 

 

(c)          Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to the Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent),
Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 4.7.

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, the Borrower and each other Credit Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)          Payments. All amounts due under this Section shall be payable
promptly after demand therefor.

 

(f)          Survival. Each party’s obligations under this Section shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

 



92

 

 

SECTION 11.4.          Right of Setoff. If an Event of Default shall have
occurred and becontinuing, each Lender, the Issuing Lender, the Swingline Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the Issuing Lender, the
Swingline Lender or any such Affiliate to or for the credit or the account of
the Borrower or any other Credit Party against any and all of the obligations of
the Borrower or such Credit Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender, the Issuing Lender or the Swingline
Lender or any of their respective Affiliates, irrespective of whether or not
such Lender, the Issuing Lender, the Swingline Lender or any such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Credit Party may be contingent
or unmatured or are owed to a branch or office of such Lender, the Issuing
Lender, the Swingline Lender or such Affiliate different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 9.4 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the Issuing Lender, the Swingline Lender and the Lenders,
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Lender, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Lender, the
Swingline Lender or their respective Affiliates may have. Each Lender, the
Issuing Lender and the Swingline Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

SECTION 11.5.          Governing Law; Jurisdiction, Etc.

 

(a)          Governing Law. This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

 

(b)          Submission to Jurisdiction. The Borrower and each other Credit
Party irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender, the Issuing Lender, the Swingline Lender, or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, the
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.

 

(c)          Waiver of Venue. The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

93

 



 

(d)          Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 11.1. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

  

SECTION 11.6.          Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 11.7.          Reversal of Payments. To the extent any Credit Party
makes a payment or payments to the Administrative Agent for the ratable benefit
of the Lenders or the Administrative Agent receives any payment or proceeds of
the Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

 

SECTION 11.8.          Injunctive Relief. The Borrower recognizes that, in the
event the Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, any remedy of law may prove to be
inadequate relief to the Lenders. Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

SECTION 11.9.          Accounting Matters. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

94

 

 

SECTION 11.10.         Successors and Assigns; Participations.

 



(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that, in each case with respect to any
Credit Facility, any such assignment shall be subject to the following
conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)         in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

 

(ii)         Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Credit Facility if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

 



95

 

 

(C)         the consents of the Issuing Lender and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

 

(iii)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(iv)        No Assignment to Certain Persons. Subject to clause (vii) below, no
such assignment shall be made to (A) the Borrower, any of the Borrower’s
Subsidiaries or Affiliates or the Sponsor or any of its Affiliates (including
without limitation, any Excluded Entity) or (B) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(v)         No Assignment to Natural Persons. No such assignment shall be made
to a natural Person.

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(vii)       Sponsor Entity Assignments. Notwithstanding anything else to the
contrary contained in this Agreement, any Lender may assign all or a portion of
its Loans or Revolving Credit Commitments to the Sponsor or any of its
Affiliates in accordance with Section 11.10(b); provided that:

 

(A)         no Default or Event of Default has occurred or is continuing or
would result therefrom;

 

(B)         any such Loans or Revolving Credit Commitments assigned shall be
automatically and permanently cancelled for upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;

 



96

 

 

(C)         no such Loan or Revolving Credit Commitment may be assigned pursuant
to this clause (vii), if after giving effect to such assignment, the Sponsor or
any of its Affiliates in the aggregate would own in excess of 20% of the Total
Credit Exposure of all Lenders;

 

(D)         the Sponsor or any of its Affiliates shall make a representation
that, as of the date of any such assignment, it is not in possession of any
information regarding the Borrower or any of its Subsidiaries, or their assets,
their ability to perform any of their obligations under the Loan Documents or
any other matter that may be material to a decision by any Lender to participate
in any such assignment or any of the transactions contemplated thereby and that
has not previously been disclosed to the Administrative Agent and the Lenders;

 

(E)         the Sponsor or any of its Affiliates shall have any right to (i)
attend (including by telephone) any meeting or discussions (or portion thereof)
among the Administrative Agent or any Lender to which representatives of the
Borrower are not invited, and (ii) receive any information or material prepared
by Administrative Agent or any Lender or any communication by or among
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Article II), or (iii) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against Administrative
Agent, the Collateral Agent or any other Lender with respect to any duties or
obligations or alleged duties or obligations of such Agent or any other such
Lender under the Loan Documents;

 

(F)         for purposes of determining whether the Required Lenders have (i)
consented (or not consented) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document or any
departure by any Credit Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent, Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document: the Total Credit
Exposure of the Sponsor or any of its Affiliates shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken or consented to any actions;

 

(G)         if a case under Title 11 of the United States Code is commenced
against the Borrower, the Borrower shall seek (and the Sponsor or any of its
Affiliates shall consent) to provide that the vote of the Sponsor or any of its
Affiliates (in its capacity as a Lender) with respect to any plan of
reorganization of such Credit Party shall not be counted except that the
Sponsor’s or any of its Affiliates’ vote (in its capacity as a Lender) may be
counted to the extent any such plan of reorganization proposes to treat the
Obligations held by the Sponsor or any of its Affiliates in a manner that is
less favorable in any material respect to the Sponsor or any of its Affiliates
than the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrower;

 

(H)         the Sponsor or any of its Affiliates hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as the
Sponsor’s or any of its Affiliates’ attorney-in-fact, with full authority in the
place and stead of the Sponsor or any of its Affiliates and in the name of the
Sponsor or any of its Affiliates, from time to time in the Administrative
Agent’s discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of paragraph (G) above; and

 

97

 

  

(I)         the Borrower has authorized and consented to such assignment in
writing in its sole discretion.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in Charlotte,
North Carolina, a copy of each Assignment and Assumption and each Lender Joinder
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitment of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries including without limitation, any Excluded Entity)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.3(c) with respect to any
payments made by such Lender to its Participant(s).

 

98

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
11.2 that directly affects such Participant and could not be affected by a vote
of the Required Lenders. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 4.8, 4.9, 4.10 and 4.11 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant agrees to be
subject to the provisions of Section 4.12 as if it were an assignee under
paragraph (b) of this Section. Each Lender that sells a participation agrees, at
the Borrower's request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 4.12 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 4.6 as though it were a
Lender.

 

(e)          Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 4.10 and 4.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. No
Participant shall be entitled to the benefits of Section 4.11 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
4.11(e) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(f)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

99

 

 

SECTION 11.11.       Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent, the Lenders and the Issuing Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder , (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
the Loan Documents in connection with ratings issued with respect to an Approved
Fund; (g) on a confidential basis to (i) any rating agency in connection with
rating the Borrower or its Subsidiaries or the Credit Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility; (h) with the
consent of the Borrower, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, the
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower or (k) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
deems necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates.
For purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof; provided that, in the case of information
received from a Credit Party or any Subsidiary thereof after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 11.12.        Performance of Duties. Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.

 

SECTION 11.13.        All Powers Coupled with Interest. All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

 

SECTION 11.14.        Survival.

 

(a)          All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Signing Date (except those that are expressly made as of a
specific date), shall survive the Signing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

100

 

 

(b)          Notwithstanding any termination of this Agreement, the indemnities
to which the Administrative Agent and the Lenders are entitled under the
provisions of this Article XI and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before.

 

SECTION 11.15.        Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

SECTION 11.16.        Severability of Provisions. Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

SECTION 11.17.        Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)          Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 11.18.        Term of Agreement. This Agreement shall remain in effect
from the Signing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired or been Cash Collateralized and the Revolving Credit
Commitment has been terminated. No termination of this Agreement shall affect
the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.

 



101

 



 

SECTION 11.19.        USA PATRIOT Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower and the Subsidiary Guarantors, which information includes the name and
address of the Borrower and each Subsidiary Guarantor and other information that
will allow such Lender to identify the Borrower or such Subsidiary Guarantor in
accordance with the PATRIOT Act.

 

SECTION 11.20.        Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VII or VIII
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VII or VIII, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VII or VIII.

 

SECTION 11.21.        Inconsistencies with Other Documents. In the event there
is a conflict or inconsistency between this Agreement and any other Loan
Document, the terms of this Agreement shall control; provided that any provision
of the Security Documents which imposes additional burdens on the Borrower or
any of its Subsidiaries or further restricts the rights of the Borrower or any
of its Subsidiaries or gives the Collateral Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect; provided further that in the event there
is a conflict or inconsistency between this Agreement and the Intercreditor
Agreement, the Intercreditor Agreement shall control with respect to the rights
of the Secured Parties.

 

SECTION 11.22.        Effective Date. If date on which the Borrower obtains the
approval of the Hawaii Public Utility Commission for the incurrence of the Loans
contemplated herein (the “Effective Date”) does not occur by August 8, 2013,
this Agreement shall automatically terminate and all fees and expenses accrued
hereunder shall be immediately due and payable.

 

[Signature pages to follow]

 



102

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.






  THE GAS COMPANY, LLC, as Borrower       By:  /s/ Jeffrey M. Kissel   Name:
Jeffrey M. Kissel   Title: Chief Executive officer and President

 



 

 

 



  AGENTS AND LENDERS:       WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swingline Lender, Issuing Lender and Lender         By:
 /s/ Yann Blindert   Name: Yann Blindert   Title: Director



  



 

 

  

  UNION BANK, N.A., as Lender       By: /s/ Jeffrey Fesenmaier   Name: Jeffrey
Fesenmaier   Title: Vice President

 

The Gas Company, LLC Credit Agreement

 

 

 

 

  BANK OF HAWAII, as Lender       By: /s/ Donovan Koki   Name: Donovan Koki  
Title: Senior Vice President

 

The Gas Company, LLC Credit Agreement

 

 

 

 

  CENTRAL PACIFIC BANK, as Lender       By: /s/ Garrett Grace   Name: Garrett
Grace   Title: Senior Vice President

 

The Gas Company, LLC Credit Agreement

 

 

 

 

  AMERICAN SAVINGS BANK, F.S.B., as   Lender       By: /s/ Edward Chin   Name:
Edward Chin   Title: Vice President

 

The Gas Company, LLC Credit Agreement

 

 

 

 

  FIRST COMMERCIAL BANK NEW YORK   BRANCH, as Lender       By: /s/ Jason Lee  
Name: Jason Lee   Title: V.P. and General Manager

 

The Gas Company, LLC Credit Agreement

 

 

 

 

  HUA NAN COMMERCIAL BANK, LTD.,   LOS ANGELES BRANCH, as Lender       By: /s/
Oliver C. H. Hsu   Name: Oliver C. H. Hsu   Title: VP & General Manager

 

The Gas Company, LLC Credit Agreement

 

 

 

 

  TAIWAN BUSINESS BANK LOS ANGELES   BRANCH, as Lender       By: /s/ Alex Wang  
Name: Alex Wang   Title: S.V.P. & General Manager

 

The Gas Company, LLC Credit Agreement

 

 

 

 

  TAIWAN COOPERATIVE BANK, LOS   ANGELES BRANCH, as Lender       By: /s/ Li Hua
Huang   Name: Li Hua Huang   Title: VP & General Manager

 

The Gas Company, LLC Credit Agreement





 

 

 



 



 

 

[Form of ]Subsidiary Guaranty Agreement

 

Dated as of _______ __, 2012

 



Re: $60,000,000 Credit Agreement  

of

The Gas Company, LLC dated as of August 8, 2012

 



 

 



 

 

 



TABLE OF CONTENTS

 

    Page       SECTION 1. Definitions 1       SECTION 2. Guaranty of the Credit
Agreement 2       SECTION 3. Guaranty of Payment and Performance 2       SECTION
4. General Provisions Relating to the Guaranty 2       SECTION 5.
Representations and Warranties of the Guarantor 7       SECTION 6. Amendments,
Waivers and Consents 8       SECTION 7. Notices 9       SECTION 8. Miscellaneous
9

 



 

 

 



Subsidiary Guaranty Agreement

 



Re: $60,000,000 Credit Agreement  



of

The Gas Company, LLC dated as of August 8, 2012

 

This Subsidiary Guaranty Agreement dated as of _________ __, 2012 (this
“Guaranty”) is entered into by the undersigned, [Guarantor], a ____________ (the
“Guarantor”).

 

Recitals

 

A.           The Gas Company, LLC, a Hawaii limited liability company (the
“Company”) is the indirect owner of [____%] of the issued and outstanding equity
interests of the Guarantor.

 

B.           The Company has entered into that certain Credit Agreement dated as
of August 8, 2012 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”) with Wells Fargo
Bank, National Association, as Administrative Agent and the Lenders from time to
time party thereto.

 

C.           The Lenders have requested that the Company causes the Guarantor to
enter into this Guaranty, and the Company has agreed to cause the Guarantor to
execute this Guaranty in order to induce the Lenders to give the Loans and
thereby benefit the Company and its Subsidiaries by providing funds to the
Company for the purposes described in Section 7.15 of the Credit Agreement.

 

Now, therefore, as required by Section 7.14 of the Credit Agreement and in
consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, the Guarantor does
hereby covenant and agree as follows:

 

Section 1               Definitions.

 

Capitalized terms used herein shall have the meanings set forth in the Credit
Agreement unless defined herein.

 



The Gas Company, LLC Credit Agreement
1

 

 

Section 2               Guaranty of the Credit Agreement.

 

The Guarantor does hereby irrevocably, absolutely and unconditionally guarantee
unto the Lenders: (1) the full and prompt payment of the principal of and
interest on the Loans from time to time outstanding, as and when such payments
shall become due and payable whether by lapse of time, upon redemption or
prepayment, by extension or by acceleration or declaration or otherwise
(including, to the extent permitted by applicable law, interest due on overdue
payments of principal or interest at the rate set forth in the Credit Agreement)
in federal or other immediately available funds of the United States of America
which at the time of payment or demand therefor shall be legal tender for the
payment of public and private debts, (2) the full and prompt performance and
observance by the Company of each and all of the obligations, covenants and
agreements required to be performed or owed by the Company under the terms of
the Credit Agreement and each Security Document and (3) the full and prompt
payment, upon demand by any Lender of all costs and expenses, legal or otherwise
(including reasonable attorneys’ fees), if any, as shall have been expended or
incurred in the protection or enforcement of any rights, privileges or
liabilities in favor of the Lenders under or in respect of the Loans, the Credit
Agreement, any Security Document or under this Guaranty or in any consultation
or action in connection therewith or herewith.

 

Section 3               Guaranty of Payment and Performance.

 

This is an irrevocable, absolute and unconditional guarantee of payment and
performance (and not merely of collection) and the Guarantor hereby waives, to
the fullest extent permitted by law, any right to require that any action on or
in respect of any Loan, the Credit Agreement or any Security Document be brought
against the Company or any other Person or that resort be had to any direct or
indirect security for the Loans or for this Guaranty or any other remedy. Any
Lender may, at its option, proceed hereunder against the Guarantor in the first
instance to collect monies when due, the payment of which is guaranteed hereby,
without first proceeding against the Company or any other Person and without
first resorting to any direct or indirect security for the Loans or for this
Guaranty or any other remedy. The liability of the Guarantor hereunder shall in
no way be affected or impaired by any acceptance by any Lender of any direct or
indirect security for, or other guaranties of, any indebtedness, liability or
obligation of the Company or any other Person to any Lender or by any failure,
delay, neglect or omission by any Lender to realize upon or protect any such
guarantees, indebtedness, liability or obligation or any notes or other
instruments evidencing the same or any direct or indirect security therefor or
by any approval, consent, waiver, or other action taken, or omitted to be taken
by any such Lender.

 

Section 4               General Provisions Relating to the Guaranty.

 

(a)          The Guarantor hereby consents and agrees that any Lender or Lenders
from time to time, with or without any further notice to or assent from the
Guarantor or any other Person may, without in any manner affecting the liability
of the Guarantor under this Guaranty, and upon such terms and conditions as any
such Lender or Lenders may deem advisable:

 

(1)         extend in whole or in part (by renewal or otherwise), modify,
change, compromise, release or extend the duration of the time for the
performance or payment of any indebtedness, liability or obligation of the
Company or of any other Person secondarily or otherwise liable for any
indebtedness, liability or obligation of the Company on the Loans, or waive any
default with respect thereto, or waive, modify, amend or change any provision of
the Credit Agreement, any Security Document, any other agreement or waive this
Guaranty; or

 

(2)         sell, release, surrender, modify, impair, exchange or substitute any
and all property, of any nature and from whomsoever received, held by, or for
the benefit of, any such Lender as direct or indirect security for the payment
or performance of any Indebtedness, liability or obligation of the Company or of
any other Person secondarily or otherwise liable for any indebtedness, liability
or obligation of the Company on the Loans; or

 



The Gas Company, LLC Credit Agreement
2

 



 

(3)         settle, adjust or compromise any claim of the Company against any
other Person secondarily or otherwise liable for any indebtedness, liability or
obligation of the Company on the Loans.

 

The Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that the Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.

 

(b)          The Guarantor hereby waives, to the fullest extent permitted by
law:

 

(1)         notice of acceptance of this Guaranty by the Lenders or of the
creation, renewal or accrual of any liability of the Company, present or future,
or of the reliance of such Lenders upon this Guaranty (it being understood that
every indebtedness, liability and obligation described in Section 2 hereof shall
conclusively be presumed to have been created, contracted or incurred in
reliance upon the execution of this Guaranty);

 

(2)         demand of payment by any Lender from the Company or any other Person
indebted in any manner on or for any of the indebtedness, liabilities or
obligations hereby guaranteed; and

 

(3)         presentment for the payment by any Lender or any other Person of the
Loans or any other instrument, protest thereof and notice of its dishonor to any
party thereto and to the Guarantor.

 

The obligations of the Guarantor under this Guaranty and the rights of any
Lender to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination, whether by reason of any claim of any character
whatsoever or otherwise and shall not be subject to any defense, set-off,
counterclaim (other than any compulsory counterclaim), recoupment or termination
whatsoever.

 

(c)          The obligations of the Guarantor hereunder shall be binding upon
the Guarantor and its successors and assigns, and shall remain in full force and
effect irrespective of:

 

(1)         the genuineness, validity, regularity or enforceability of the
Credit Agreement, any Security Document or any other agreement or any of the
terms of any thereof, the continuance of any obligation on the part of the
Company or any other Person on or in respect of the Loans under the Credit
Agreement, any Security Document or any other agreement or the power or
authority or the lack of power or authority of the Company to issue the Loans or
the Company to execute and deliver the Credit Agreement, any Security Document
or any other agreement or of the Guarantor to execute and deliver this Guaranty
or to perform any of its obligations hereunder or the existence or continuance
of the Company or any other Person as a legal entity; or

 

The Gas Company, LLC Credit Agreement
3

 

 

(2)         any default, failure or delay, willful or otherwise, in the
performance by the Company, the Guarantor or any other Person of any obligations
of any kind or character whatsoever under the Credit Agreement, any Security
Document, this Guaranty or any other agreement; or

 

(3)         any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company or any other Person or in respect of the property of
the Company or any other Person or any merger, consolidation, reorganization,
dissolution, liquidation, the sale of all or substantially all of the assets of
or winding up of the Company or any other Person; or

 

(4)         impossibility or illegality of performance on the part of the
Company, the Guarantor or any other Person of its obligations under the Credit
Agreement, any Security Document, this Guaranty or any other agreements; or

 

(5)         in respect of the Company or any other Person, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to the Company or any other Person, or other impossibility of performance
through fire, explosion, accident, labor disturbance, floods, droughts,
embargoes, wars (whether or not declared), civil commotion, acts of God or the
public enemy, delays or failure of suppliers or carriers, inability to obtain
materials, action of any federal or state regulatory body or agency, change of
law or any other causes affecting performance, or any other force majeure,
whether or not beyond the control of the Company or any other Person and whether
or not of the kind hereinbefore specified; or

 

(6)         any attachment, claim, demand, charge, lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against the Company, the Guarantor or any other Person or any claims, demands,
charges or liens of any nature, foreseen or unforeseen, incurred by the Company,
the Guarantor or any other Person, or against any sums payable in respect of the
Loans under the Credit Agreement, any Security Document or this Guaranty, so
that such sums would be rendered inadequate or would be unavailable to make the
payments herein provided; or

 

(7)         any order, judgment, decree, ruling or regulation (whether or not
valid) of any court of any nation or of any political subdivision thereof or any
body, agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company, the Guarantor or any other Person of its respective
obligations under or in respect of the Credit Agreement, any Security Document,
this Guaranty or any other agreement; or

 

The Gas Company, LLC Credit Agreement
4

 

 

(8)         the failure of the Guarantor to receive any benefit from or as a
result of its execution, delivery and performance of this Guaranty; or

 

(9)         any failure or lack of diligence in collection or protection,
failure in presentment or demand for payment, protest, notice of protest, notice
of default and of nonpayment, any failure to give notice to the Guarantor of
failure of the Company, the Guarantor or any other Person to keep and perform
any obligation, covenant or agreement under the terms of the Credit Agreement,
any Security Document, this Guaranty or any other agreement or failure to resort
for payment to the Company, the Guarantor or to any other Person or to any other
guaranty or to any property, security, liens or other rights or remedies; or

 

(10)        the acceptance of any additional security or other guaranty, the
advance of additional money to the Company or any other Person, the renewal or
extension of the Loans or amendments, modifications, consents or waivers with
respect to the Loans, the Credit Agreement any Security Document or any other
agreement, or the sale, release, substitution or exchange of any security for
the Loans; or

 

(11)        any merger or consolidation of the Company, the Guarantor or any
other Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, the Guarantor or any other
Person to any other Person, or any change in the ownership of any shares or
other equity interests of the Company, the Guarantor or any other Person; or

 

(12)        any defense whatsoever that: (i) the Company or any other Person
might have to the payment of the Loans (including, principal or interest), other
than payment thereof in federal or other immediately available funds or (ii) the
Company or any other Person might have to the performance or observance of any
of the provisions of the Credit Agreement, any Security Document or any other
agreement, whether through the satisfaction or purported satisfaction by the
Company or any other Person of its debts due to any cause such as bankruptcy,
insolvency, receivership, merger, consolidation, reorganization, dissolution,
liquidation, winding-up or otherwise; or

 

(13)        any act or failure to act with regard to the Loans, the Credit
Agreement, any Security Document, this Guaranty or any other agreement or
anything which might vary the risk of the Guarantor or any other Person; or

 

(14)        any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Guarantor or any other Person in respect of
the obligations of the Guarantor or other Person under this Guaranty or any
other agreement;

 

The Gas Company, LLC Credit Agreement
5

 

 

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of the Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of and interest on the Loans in
accordance with their respective terms whenever the same shall become due and
payable as in the Credit Agreement provided, at the place specified in and all
in the manner and with the effect provided in the Credit Agreement, as may be
amended or modified from time to time. Without limiting the foregoing, it is
understood that repeated and successive demands may be made and recoveries may
be had hereunder as and when, from time to time, the Company shall default under
or in respect of the terms of the Credit Agreement or any Security Document and
that notwithstanding recovery hereunder for or in respect of any given default
or defaults by the Company under the Credit Agreement or any Security Document,
this Guaranty shall remain in full force and effect and shall apply to each and
every subsequent default.

 

(d)          All rights of any Lender under this Guaranty shall be considered to
be transferred or assigned at any time or from time to time upon the transfer of
any Loan held by such Lender whether with or without the consent of or notice to
the Guarantor under this Guaranty or to the Company.

 

(e)          To the extent of any payments made under this Guaranty, the
Guarantor shall be subrogated to the rights of the Lender or Lenders upon whose
Loans such payment was made, but the Guarantor covenants and agrees that such
right of subrogation and any and all claims of the Guarantor against the
Company, any endorser or other guarantor or against any of their respective
properties shall be junior and subordinate in right of payment to the prior
indefeasible final payment in cash in full of all of the Loans and satisfaction
by the Company of its obligations under the Credit Agreement and each Security
Document and by the Guarantor of its obligations under this Guaranty, and the
Guarantor shall not take any action to enforce such right of subrogation, and
the Guarantor shall not accept any payment in respect of such right of
subrogation, until all of the Loans and all amounts payable by the Guarantor
hereunder have indefeasibly been finally paid in cash in full and all of the
obligations of the Company under the Credit Agreement and each Security Document
and of the Guarantor under this Guaranty have been satisfied. Notwithstanding
any right of the Guarantor to ask, demand, sue for, take or receive any payment
from the Company, all rights, liens and security interests of the Guarantor,
whether now or hereafter arising and howsoever existing, in any assets of the
Company shall be and hereby are subordinated to the rights, if any, of the
Lenders in those assets. The Guarantor shall not have any right to possession of
any such asset or to foreclose upon any such asset, whether by judicial action
or otherwise, unless and until all of the Loans and the obligations of the
Company under the Credit Agreement and each Security Document shall have been
paid in cash in full and satisfied.

 

(f)          The Guarantor agrees that to the extent the Company or any other
Person makes any payment on any Loan, which payment or any part thereof is
subsequently invalidated, voided, declared to be fraudulent or preferential, set
aside, recovered, rescinded or is required to be retained by or repaid to a
trustee, receiver, or any other Person under any bankruptcy code, common law, or
equitable cause, then and to the extent of such payment, the obligation or the
part thereof intended to be satisfied shall be revived and continued in full
force and effect with respect to the Guarantor’s obligations hereunder, as if
said payment had not been made. The liability of the Guarantor hereunder shall
not be reduced or discharged, in whole or in part, by any payment to any Lender
from any source that is thereafter paid, returned or refunded in whole or in
part by reason of the assertion of a claim of any kind relating thereto,
including, but not limited to, any claim for breach of contract, breach of
warranty, preference, illegality, invalidity or fraud asserted by any account
debtor or by any other Person.

 

The Gas Company, LLC Credit Agreement
6

 

 

(g)          No Lender shall be under any obligation: (1) to marshal any assets
in favor of the Guarantor or in payment of any or all of the liabilities of the
Company under or in respect of the Loans, the Credit Agreement or any Security
Document or the obligations of the Guarantor hereunder or (2) to pursue any
other remedy that the Guarantor may or may not be able to pursue themselves and
that may lighten the Guarantor’s burden, any right to which the Guarantor hereby
expressly waives.

 

(h)          If an event permitting the acceleration of the maturity of the
principal amount of the Loans shall at any time have occurred and be continuing
and such acceleration shall at such time be prevented or the right of any Lender
to receive any payment under any Loan shall at such time be delayed or otherwise
affected by reason of the pendency against the Company of a case or proceeding
under a bankruptcy or insolvency law, the Guarantor agrees that, for purposes of
this Guaranty and its obligations hereunder, the maturity of such principal
amount shall be deemed to have been accelerated with the same effect as if the
Lenders had accelerated the same in accordance with the terms of the Credit
Agreement, and the Guarantor shall forthwith pay such accelerated principal of,
premium, if any, and interest on the Loans and any other amounts guaranteed
hereunder.

 

Section 5               Representations and Warranties of the Guarantor.

 

The Guarantor represents and warrants to each Lender that:

 

(a)          The Guarantor is a [limited liability company][corporation] duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign limited
liability company and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on (1) the
business, operations, affairs, financial condition, assets or properties of the
Guarantor and its subsidiaries, taken as a whole, or (2) the ability of the
Guarantor to perform its obligations under this Guaranty or (3) the validity or
enforceability of this Guaranty (herein in this Section 5, a “Material Adverse
Effect”). The Guarantor has the [limited liability company][corporate] power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Guaranty and to perform the provisions hereof.

 

(b)          This Guaranty has been duly authorized by all necessary action on
the part of the Guarantor, and this Guaranty constitutes a legal, valid and
binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms, except as such enforceability may be limited by
(1) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

The Gas Company, LLC Credit Agreement
7

 

 

(c)          The execution, delivery and performance by the Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any lien in respect of any property
of the Guarantor or any of its subsidiaries under any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, organizational document or
any other agreement or instrument to which the Guarantor or any of its
subsidiaries is bound or by which the Guarantor or any of its subsidiaries or
any of their respective properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or governmental
authority applicable to the Guarantor or any of its subsidiaries or (3) violate
any provision of any statute or other rule or regulation of any governmental
authority applicable to the Guarantor or any of its subsidiaries.

 

(d)          No consent, approval or authorization of, or registration, filing
or declaration with, any governmental authority is required in connection with
the execution, delivery or performance by the Guarantor of this Guaranty.

 

(e)          Neither the Guarantor nor any of its subsidiaries is subject to
regulation under Investment Company Act of 1940, as amended, the Public Utility
Holding Company Act of 2005, as amended, the ICC Termination Act of 1995, as
amended, the Federal Power Act, as amended. [Neither the Guarantor nor any of
its subsidiaries is subject to regulation under federal or state law as a public
utility except that the Company is subject to regulation as a public utility
under Chapter 269 of the Hawaii Revised Statutes.]

 

(g)          The Guarantor is solvent, has capital not unreasonably small in
relation to its business or any contemplated or undertaken transaction and has
assets having a value both at fair valuation and at present fair salable value
greater than the amount required to pay its debts as they become due and greater
than the amount that will be required to pay its probable liability on its
existing debts as they become absolute and matured. The Guarantor does not
intend to incur, or believe or should have believed that it will incur, debts
beyond its ability to pay such debts as they become due. The Guarantor will not
be rendered insolvent by the execution and delivery of, and performance of its
obligations under, this Guaranty. The Guarantor does not intend to hinder, delay
or defraud its creditors by or through the execution and delivery of, or
performance of its obligations under, this Guaranty.

 

(h)          The obligations of the Guarantor under this Guaranty rank at least
pari passu in right of payment with all other unsecured indebtedness (actual or
contingent) of the Guarantor that is not expressed to be subordinate or junior
in rank to any other unsecured indebtedness of the Guarantor including, without
limitation, all obligations of the Guarantor under any guaranty of indebtedness
of any other Person, including without limitation any guaranty of indebtedness
under the Credit Agreement.

 

Section 6               Amendments, Waivers and Consents.

 

(a)          This Guaranty may be amended, and the observance of any term hereof
may be waived (either retroactively or prospectively), with (and only with) the
written consent of the Guarantor and the Required Lenders, except that (1) no
amendment or waiver of any of the provisions of Sections 3, 4 or 5, or any
defined term (as it is used therein), will be effective as to any Lender unless
consented to by such Lender in writing, and (2) no such amendment or waiver may,
without the written consent of each Lender, (i) change the percentage of the
principal amount of the Loans the Lenders of which are required to consent to
any such amendment or waiver or (ii) amend Section 2 or this Section 6.

 

The Gas Company, LLC Credit Agreement
8

 

 

(b)          Any amendment or waiver consented to as provided in this Section 6
applies equally to all Lenders of Loans affected thereby and is binding upon
them and upon each future Lender and upon the Guarantor. No such amendment or
waiver will extend to or affect any obligation, covenant or agreement not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Guarantor and any Lender nor any delay in exercising any
rights hereunder shall operate as a waiver of any rights of any Lender. As used
herein, the term “this Guaranty” and references thereto shall mean this Guaranty
as it may from time to time be amended or supplemented.

 

Section 7               Notices.

 

All communications provided for hereunder shall be in writing, mailed or
delivered, postage prepaid, if addressed to the Guarantor, at ___________, or if
addressed to a Lender, as set forth in Section 11.1 of the Credit Agreement or
to such other address as such Lender or the Guarantor may designate to the other
in writing. Notices under this Section 7 will be deemed given only when actually
received.

 

Section 8               Miscellaneous.

 

(a)          No remedy herein conferred upon or reserved to any Lender is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given under this Guaranty now or hereafter existing at law or in equity.
No delay or omission to exercise any right or power accruing upon any default,
omission or failure of performance hereunder shall impair any such right or
power or shall be construed to be a waiver thereof but any such right or power
may be exercised from time to time and as often as may be deemed expedient. In
order to entitle any Lender to exercise any remedy reserved to it under this
Guaranty, it shall not be necessary for such Lender to physically produce its
Note in any proceedings instituted by it or to give any notice, other than such
notice as may be herein expressly required.

 

(b)          The Guarantor will pay all sums becoming due under this Guaranty by
the method and at the address specified for such purpose for such Lender or by
such other method or at such other address as any Lender shall have from time to
time specified to the Guarantor or the Company on behalf of the Guarantor in
writing for such purpose, without the presentation or surrender of this
Guaranty.

 

(c)          Any provision of this Guaranty that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

The Gas Company, LLC Credit Agreement
9

 

 

(d)          This Guaranty shall be binding upon the Guarantor and its
successors and assigns and shall inure to the benefit of each Lender and its
successors and assigns so long as its Loans remain outstanding and unpaid. If
the Guarantor enters into any consolidation or merger, pursuant to which the
Guarantor is not the surviving entity (the “Successor Corporation”), the
Successor Corporation shall execute and deliver to each Lender its assumption of
the due and punctual performance and observance of each covenant and condition
of this Guaranty (pursuant to such agreements and instruments as shall be
reasonably satisfactory to the Required Lenders).

 

(e)          This Guaranty may be executed in any number of counterparts, each
of which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

 

(f)          This Guaranty shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.

 

(h)          The Guarantor irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guaranty. To the fullest extent permitted by applicable law, the
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(i)          The Guarantor consents to process being served by or on behalf of
any Lender in any suit, action or proceeding of the nature referred to in
Section 8(h) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 7 or at such other address of which
such Lender shall then have been notified pursuant to said Section. The
Guarantor agrees that such service upon receipt (1) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (2) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(j)          Nothing in this Section 8 shall affect the right of any Lender to
serve process in any manner permitted by law, or limit any right that any Lender
may have to bring proceedings against the Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.

 

The Gas Company, LLC Credit Agreement
10

 

  

(k)          The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Guaranty or any other document executed in connection
herewith or therewith.

 

The Gas Company, LLC Credit Agreement
11

 

 

In Witness Whereof, the undersigned has caused this Guaranty to be duly executed
by an authorized representative as of the date first written above.

 



  [Guarantor]       By:     Name:      Title:   





 

The Gas Company, LLC Credit Agreement

 

 

COMMITMENTS

 

Name of Lender  Revolving Credit Commitment  Wells Fargo Bank, National
Association  $10,714,285.71  Union Bank, N.A.  $9,857,142.86  Bank of Hawaii 
$8,571,428.58  Central Pacific Bank  $8,571,428.58  American Savings Bank,
F.S.B.  $6,428,571.43  First Commercial Bank New York Branch  $3,964,285.71  Hua
Nan Commercial Bank, Ltd. Los Angeles Branch  $3,964,285.71  Taiwan Business
Bank, Los Angeles Branch  $3,964,285.71  Taiwan Cooperative Bank, Los Angeles
Branch  $3,964,285.71  TOTAL  $60,000,000.00 

 



The Gas Company, LLC Credit Agreement

